Consolidated Financial Statements 2006 Report of Independent Registered Chartered Accountants To the Shareholders and Board of Directors of SR Telecom Inc. We have audited the consolidated balance sheets of SR Telecom Inc. (the “Company”) as at December 31, 2006 and 2005 and December 1, 2005, and the consolidated statements of operations, deficit and cash flows for each of the periods in the three year period ended December 31, 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). These standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2006 and 2005 and December 1, 2005, and the results of its operations and its cash flows for each of the periods in the three year period ended December 31, 2006 in accordance with Canadian generally accepted accounting principles. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. Montreal, Canada June 11, 2007, except as to Notes 2 and 32(a), which are as of July 3, 2007 Comments by Auditor on Canada-United States of America Reporting Differences The standards of the Public Company Accounting Oversight Board (United States) require the addition of an explanatory paragraph when there are changes in accounting principles that have a material effect on the comparability of the Company’s consolidated financial statements, such as those discussed in Note 3a) and 31h), as well as when the consolidated financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note2 to the consolidated financial statements. Although we conducted our audits in accordance with both Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the Shareholders and Board of Directors dated June 11, 2007, except as to Notes2 and 32(a), which are as of July 3, 2007 is expressed in accordance with Canadian reporting standards, which do not require references to such change in accounting policies in the auditors’ report when the change is properly accounted for and adequately disclosed in the financial statements, nor permit a reference to such conditions and events in the auditors’ report when these are adequately disclosed in the financial statements. Montreal, Canada June 11, 2007, except as to Notes 2 and 32(a), which are as of July 3, 2007 SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 2 CONSOLIDATED BALANCE SHEETS December 1, As at December 31, 2006 December 31, 2005 2005(note 1) (in thousands of Canadian dollars) Notes $ $ $ Assets Current assets Cash and cash equivalents 19,250 9,479 4,796 Restricted cash and short-term investments 8 7,838 732 442 Accounts receivable, net 4 26,940 33,011 40,314 Taxes receivable 1,613 2,484 2,248 Inventory 6 12,026 30,863 33,932 Prepaid expenses and deposits 5,828 4,340 5,580 Total current assets 73,495 80,909 87,312 Investment tax credits 18 - 4,616 4,616 Long-term accounts receivable, net 5 2,365 - - Long-term prepaid expenses and deposits 399 - - Property, plant and equipment, net 7 43,738 57,842 58,958 Intangible assets, net 9 27,794 41,904 42,614 Other assets, net 10 2,762 2,280 2,467 Total assets 150,553 187,551 195,967 Liabilities Current liabilities Accounts payable and accrued liabilities 11 35,935 35,478 34,913 Customer advances 3,131 1,227 1,771 Current portion of lease liability 16 - 4,197 4,202 Current portion of long-term debt 12 33,211 34,581 34,667 Total current liabilities 72,277 75,483 75,553 Credit facility 13 52,941 47,862 47,551 Convertible term loan 15 10,487 - - Long-term debt 12 381 479 488 Convertible redeemable secured debentures 14 1,785 40,630 39,987 Other long-term liability 24(c-iii) 1,749 1,749 1,752 Total liabilities 139,620 166,203 165,331 Commitments and contingencies 24 Shareholders' Equity Capital stock 17 352,174 230,086 229,927 Equity component of convertible redeemable secured debentures 14 1,008 27,785 27,851 Equity component of convertible term loan 15 9,645 - - Contributed surplus 1,911 - - Deficit, pre-fresh start accounting 1 (227,142 (227,142 ) (227,142 ) Deficit (126,663 (9,381 ) - Total shareholders' equity 10,933 21,348 30,636 Total liabilities and shareholders' equity 150,553 187,551 195,967 The accompanying notes are an integral part of these consolidated financial statements. Approved by the Board Lionel Hurtubise Serge Fortin Director President and Chief Executive Officer SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 3 CONSOLIDATED STATEMENTS OF OPERATIONS Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended (in thousands of Canadian dollars, December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 except per share and share information) Notes $ Revenue Equipment 62,363 5,055 45,712 67,598 Services 5,904 583 5,630 12,892 Telecommunications 19,188 1,734 17,670 18,584 Total revenue 87,455 7,372 69,012 99,074 Cost of revenue Equipment 64,520 4,306 40,103 47,209 Services 4,831 467 2,536 8,685 Total cost of revenue 69,351 4,773 42,639 55,894 Gross profit 18,104 2,599 26,373 43,180 Agent commissions 903 61 1,660 4,724 Selling, general and administrative expenses 50,796 2,634 31,749 39,962 Research and development expenses, net 18 20,954 990 20,610 30,159 Telecommunications operating expenses 15,298 1,446 19,462 18,670 Restructuring, asset impairment and other charges 22 31,515 - 17,200 7,701 Operating loss from continuing operations (101,362 ) (2,532 ) (64,308 ) (58,036 ) Finance charges, net 20 (14,860 ) (2,316 ) (17,069 ) (8,083 ) Gain on sale of long-term investment 19 - - - 3,444 Gain on settlement of claim 16/24(d) - - 2,670 4,583 Gain (loss) on foreign exchange 543 (289 ) 1,591 2,254 Loss from continuing operations before income taxes (115,679 ) (5,137 ) (77,116 ) (55,838 ) Income tax (expense) recovery 21 (736 ) (23 ) 109 (21,104 ) Loss from continuing operations (116,415 ) (5,160 ) (77,007 ) (76,942 ) Earnings (loss) from discontinued operations, net of income taxes 23 788 (4,221 ) (4,758 ) (9,192 ) Net loss (115,627 ) (9,381 ) (81,765 ) (86,134 ) Basic and diluted 17 Loss per share from continuing operations (0.17 ) (0.08 ) (4.34 ) (4.62 ) Loss per share from discontinued operations - (0.06 ) (0.27 ) (0.55 ) Net loss per share (0.17 ) (0.14 ) (4.61 ) (5.17 ) Basic and diluted weighted average number of common shares outstanding 671,477,773 65,385,505 17,751,817 16,661,454 The accompanying notes are an integral part of these consolidated financial statements. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 4 CONSOLIDATED STATEMENTS OF DEFICIT Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended (in thousands of Canadian dollars) December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 Notes $ $ $ Balance, beginning of period (9,381 ) - (180,561 ) (90,941 ) Fresh start accounting adjustments 1 - - 35,184 - Cumulative effect of adoption of new accounting policies 3 - - - (272 ) Deficit, beginning of period, as restated (9,381 ) - (145,377 ) (91,213 ) Net loss (115,627 ) (9,381 ) (81,765 ) (86,134 ) Issue costs of equity component of convertible term loan (690 ) - - - Share issue costs (965 ) - - (3,214 ) Balance, end of period (126,663 ) (9,381 ) (227,142 ) (180,561 ) The accompanying notes are an integral part of these consolidated financial statements. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 5 CONSOLIDATED STATEMENTS OF CASH FLOWS Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended (in thousands of Canadian dollars) December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 Notes $ Cash flows provided by (used in) continuing operating activities Loss from continuing operations (116,415 ) (5,160 ) (77,007 ) (76,942 ) Adjustments to reconcile net loss to net cash and cash equivalents provided by (used in) operating activities: Depreciation and amortization 15,431 1,464 10,550 12,193 Restructuring, asset impairment and other charges 22 30,106 - 14,001 1,681 Loss (gain) on disposal of property, plant and equipment 774 21 603 (166 ) Financing charges 6,659 823 11,211 - Increase in lease liability - - - 1,586 Gain on sale of long-term investment 19 - - - (3,444 ) Gain on settlement of claim 16 - - (2,670 ) (4,583 ) Stock-based compensation 3,019 - 728 247 Future income taxes - - - 20,275 Changes in operating assets and liabilities: (Increase) decrease in long-term accounts receivable (2,365 ) - 3,727 (4,073 ) Decrease (increase) in non-cash working capital items 25 17,740 9,802 (8,271 ) 14,430 Unrealized foreign exchange (gain) loss (169 ) 126 (868 ) (3,236 ) (45,220 ) 7,076 (47,996 ) (42,032 ) Cash flows provided by continuing financing activities Repayment of bank indebtedness - - - (3,000 ) Issuance of credit facility 13 - - 48,127 - Repayment of long-term debt and lease liability (5,863 ) - (1,314 ) (12,536 ) Issuance of convertible term loan 15 20,000 - - - Proceeds from issue of shares and warrants, net of share issue costs 17 53,310 - - 46,787 Financing costs (1,581 ) - (5,392 ) - 65,866 - 41,421 31,251 Cash flows (used in) provided by continuing investing activities (Increase) decrease in restricted cash and short-term investments (7,106 ) (290 ) 952 5,191 Purchase of short-term investments - - - (45,439 ) Proceeds on sale of short-term investments - - - 48,796 Purchase of property, plant and equipment (4,331 ) (757 ) (3,331 ) (6,092 ) Proceeds on disposal of property, plant and equipment 562 7 1,418 859 Proceeds on sale of long-term investment - - - 3,444 Other - - - (579 ) (10,875 ) (1,040 ) (961 ) 6,180 Increase (decrease) in cash and cash equivalents Continuing operations 9,771 6,036 (7,536 ) (4,601 ) Discontinued operations 23 - (1,353 ) 7,783 716 Increase (decrease) in cash and cash equivalents 9,771 4,683 247 (3,885 ) Cash and cash equivalents, beginning of period 9,479 4,796 4,549 8,434 Cash and cash equivalents, end of period 19,250 9,479 4,796 4,549 The accompanying notes are an integral part of these consolidated financial statements. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 6 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 1. Description of business, fresh start accounting and basis of presentation Description of business SR Telecom Inc. (SR Telecom or the Company) was incorporated on February 17, 1981, under the Canada Business Corporations Act. SR Telecom designs, delivers and deploys advanced, field-proven Broadband Fixed Wireless Access solutions. SR Telecom products are used by large telephone and Internet service providers to supply broadband data and carrier-class voice services to end-users in urban, suburban and remote areas around the globe. SR Telecom also provides full turnkey services to its customers. Most of SR Telecom’s sales are international, with its fixed wireless systems currently being used by telecommunications service providers worldwide. These customers include large incumbent local exchange carriers in the countries they serve, as well as competitive local exchange carriers and private operators of telecommunications systems. In addition, through its majority-owned subsidiary, Comunicacion y Telefonia Rural S.A. (CTR), SR Telecom provides local telephone services to residential, commercial and institutional customers as well as a network of payphones in a large, predominantly rural area of Chile. On February 1, 2007, the Company announced the closing of the sale of CTR (see note 32). Fresh start accounting and basis of presentation On November 30, 2005, pursuant to the terms of the Convertible Debentures (see note 14), a $10.0 million principal amount of the Convertible Debentures and accrued interest payable in kind thereon were converted on a pro rata basis among all holders of Convertible Debentures into approximately 47.3 million common shares at the conversion price of approximately $0.217 per common share. Immediately after the conversion, the holders of the Convertible Debentures held approximately 72.9% of the then outstanding common shares. This conversion resulted in a substantial realignment of the interests in the Company between the creditors and shareholders. Effective November 30, 2005, the date of the conversion, the Company adopted fresh start accounting. Accordingly, the Company reclassified the deficit that arose prior to the conversion to a separate account within shareholders’ equity and re-valued its assets and liabilities to their estimated fair values. The revaluation adjustments have been accounted for as a capital transaction and are recorded within the pre-fresh start accounting deficit. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 7 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The following table summarizes the adjustments recorded to implement the fresh start basis of accounting: Prior to the adoption of fresh start accounting November 30, 2005 Fresh start adjustments Notes After adjustments December 1, 2005 $ Assets Current assets 86,727 585 (i) 87,312 Property, plant and equipment 77,581 (18,623 ) (ii) 58,958 Intangible assets 3,668 38,946 (iii) 42,614 Investment tax credits 4,616 - 4,616 Other assets 2,467 - 2,467 175,059 20,908 195,967 Liabilities Current liabilities 75,553 - 75,553 Credit facility 47,551 - 47,551 Long-term debt 488 - 488 Convertible redeemable secured debentures 40,261 (274 ) (v) 39,987 Other long-term liability 1,752 - 1,752 165,605 (274 ) 165,331 Shareholders' Equity Capital stock 219,653 10,274 (v) 229,927 Warrants 13,029 (13,029 ) (iv) - Equity component of convertible redeemable secured debentures 37,851 (10,000 ) (v) 27,851 Contributed surplus 1,247 (1,247 ) (iv) - Deficit pre-fresh start accounting (262,326 ) 35,184 (vi) (227,142 ) 9,454 21,182 30,636 175,059 20,908 195,967 Summary of adjustments The Company revalued its assets and liabilities and adjusted their carrying values to reflect the enterprise value of the Company following the substantial realignment of the interests between the shareholders and the creditors of the Company. (i) The revaluation resulted in an increase in the current assets, mainly reflecting work-in-process and finished goods inventory. The work-in-process fair value was determined using management’s best estimate of selling price less cost to sell and complete. The finished goods inventory fair value was determined using management’s best estimate of selling price less cost to sell. (ii) The revaluation resulted in a net decrease in property, plant and equipment. This decrease related primarily to the property, plant and equipment of CTR. $26.0 million of the decrease was the result of management’s best estimate of the fair value of CTR as a whole and the allocation of its fair value to the assets and liabilities. The property, plant and equipment in the Wireless business segment was valued based on fair market value in continued use of the assets, resulting in a $7.4 million increase in the value of these assets. (iii) The revaluation resulted in the Company assigning a value to its technology, using the relief-from-royalties method, calculated using projections developed by management. As well, as part of the revaluation, a value was attributed to customer relationships based on the related revenue and cash flows expected to be generated from these customers determined using projections developed by management. (iv) The value of contributed surplus and warrants was determined to be nil at the revaluation date. This value was determined using the Black-Scholes option pricing model. (v) Pursuant to the terms of the Convertible Debentures, $10.0 million principal amount, plus accrued interest thereon, classified in equity at the issuance date, was reclassified to capital stock upon their conversion to common shares. (vi) The adjustment reflects the increase in net assets of the Company as a result of the revaluation. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 8 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Comparative figures Comparative financial statements for periods prior to December 1, 2005 have been presented pursuant to regulatory requirements. In reviewing these comparative financial statements, readers are reminded that they do not reflect the effects of the application of fresh start accounting. Certain comparative figures have been reclassified in order to conform to the presentation adopted in 2006. These reclassifications related to not presenting assets of discontinued operations separately from assets of continuing operations in the balance sheets as at December 31, 2005 and December 1, 2005. 2. Going concern uncertainty The accompanying consolidated financial statements have been prepared on a going concern basis. The going concern basis of presentation assumes that the Company will continue its operations for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business. There is substantial doubt about the appropriateness of the use of the going concern assumption because of the Company’s losses for the current and prior years, negative cash flows, reduced availability of supplier credit and lack of operating credit facilities. As such, the realization of assets and the discharge of liabilities and commitments in the ordinary course of business are subject to significant uncertainty. For the year ended December 31, 2006, the Company incurred a net loss of $115.6 million ($9.4 million for the month ended December 31, 2005 and $81.8 million for the eleven months ended November 30, 2005) and used cash of $45.2 million ($7.1 million for the month ended December 31, 2005 and $48.0 million for the eleven months ended November 30, 2005) in its continuing operating activities. Going forward, the Company will continue to require substantial funds as it continues the development of its WiMAX product offering. The Company has taken the following steps to address the going concern uncertainty: On February 1, 2007, the Company completed the sale of the shares of its Chilean subsidiary, CTR, for proceeds of nil (see note 12). As part of this transaction, the Company has been fully released from all of its obligations with respect to CTR, including liabilities in respect of loans to CTR amounting to approximately US$28.0 million for which SR Telecom was guaranteeing up to US$12.0 million. The divestiture of this non-core asset marked another important step in the Company’s plan to strengthen its financial position by streamlining its balance sheet and focus on its WiMAX strategy. On March 6, 2007, the Company concluded the conversion/redemption of the remaining Convertible Debentures, allowing for the release of $4.7 million of restricted cash. On April 12, 2007, the Company closed the sale and leaseback of its property located in Montréal (Québec), Canada for gross proceeds of $8.6 million. On April 16, 2007, the Company announced a plan to reorganize its internal operations, including the wind-up of legacy product operations and centralization of activities. In conjunction with the implementation of this plan, the Company will be eliminating approximately 75 positions worldwide. On July 3, 2007, the Company entered into an agreement with a syndicate of lenders comprised of shareholders of the Company providing for a term loan of up to $45.0 million, of which $35.0 million will be drawn at closing and an additional $10.0 million will be available for drawdown for a period of up to one year from closing (see note 32, subsequent events). The Company’s successful execution of its business plan is dependent upon a number of factors that involve risks and uncertainties. In particular, the development and commercialization of both fixed and mobile WiMAX are key elements of the Company’s strategic plan and of its future success and profitability. If either or both of fixed and/or mobile WiMAX prove not to be commercially viable or less commercially viable than is currently anticipated or compared to alternative solutions, or if the Company’s WiMAX products are less commercially viable or competitive than those developed by other companies, the Company will experience significant adverse effects on its liquidity, financial condition and ability to continue as a going concern. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 9 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The consolidated financial statements do not reflect any adjustments that would be necessary if the going concern basis was not appropriate. If the going concern basis was not appropriate for these consolidated financial statements, significant adjustments would be necessary in the carrying values of assets and liabilities, the reported revenues and expenses, and the balance sheet classifications used. 3. Significant accounting policies These consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles (GAAP) and include the accounts of SR Telecom Inc. and its subsidiaries. All intercompany transactions and balances have been eliminated on consolidation. (a) Adoption of new accounting policies Consolidation of Variable Interest Entities The Canadian Institute of Charted Accountants (“CICA”) issued Accounting Guideline 15, Consolidation of Variable Interest Entities. The guideline presents the views of the Accounting Standards Board on the application of consolidation principles to certain entities that are subject to control on a basis other than ownership of voting interest. This guideline provides certain guidance for determining when an enterprise includes assets, liabilities and results of activities of such an entity (a “variable interest entity”) in its consolidated financial statements. This guideline applied to the Company as of January 1, 2005. Adoption of this guideline did not have an impact on the results of operations or financial position of the Company. Financial Instruments – Disclosure and Presentation The CICA issued revisions to section 3860 of the CICA Handbook, Financial Instruments - Disclosure and Presentation. The revisions change the accounting for certain financial instruments that have liability and equity characteristics. It requires instruments that meet specific criteria to be classified as liabilities on the balance sheet. Some of these financial instruments were previously classified as equity. These revisions came into effect on January 1, 2005. These recommendations did not have an impact on the results of operations or financial position of the Company at the time of adoption. Non-Monetary Transactions The CICA issued in June 2005 Section 3831, Non-Monetary Transactions, which establishes the standards for the measurement and disclosure of non-monetary transactions. The requirement to measure an asset or liability exchanged or transferred in a non-monetary transaction at fair value has remained unchanged from the former Section 3830.However, an asset or liability exchanged or transferred in a non-monetary transaction is measured at its carrying value when “the transaction lacks commercial substance”, which replaces the “culmination of the earnings process” criterion in the former Section 3830. The new requirements are effective for non-monetary transactions initiated in periods beginning on or after January 1, 2006. Earlier adoption was permitted for non-monetary transactions initiated in periods beginning on or after July 1, 2005. The Company chose early adoption of these standards. Adoption of this guideline did not have an impact on the results of operations or financial position of the Company. Stock-Based Compensation and Other Stock-Based Payments The CICA issued Section 3870, Stock-Based Compensation and Other Stock-Based Payments. The Company has adopted the transitional provisions of this section, effective January 1, 2004, where compensation expense is recognized on all issued and outstanding stock options granted to employees after January 1 2002, in accordance with the fair value method of accounting. This provision was applied retroactively, without restatement of prior periods. As a result, opening deficit increased by $0.3 million and contributed surplus was increased by the same amount at January 1, 2004. (b) Cash and cash equivalents Cash and cash equivalents include all cash on-hand and balances with banks as well as all highly liquid short-term investments, with original maturities of three months or less at the time of purchase. (c) Inventory Inventories are valued at the lower of cost and net realizable value or replacement cost, with cost computed at standard, which approximates actual cost computed on a first in, first out basis. Inventory is comprised of raw materials, work-in-process and finished goods. (d) Income taxes Future income tax assets and liabilities are determined based on differences between the financial reporting and tax bases of assets and liabilities, and are measured using the enacted and substantially enacted tax rates which will be in effect when the differences are expected to reverse. A valuation allowance is provided for the amount of future income tax assets that are not considered more likely than not to be realized. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 10 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) (e) Property, plant and equipment Property, plant and equipment are recorded at cost (see note 1) and are depreciated or amortized over their estimated useful lives on the following bases: Telecommunications network equipment straight-line over 20 years Building and improvements straight-line over 20 and 10 years Leasehold improvements straight-line over term of lease Machinery, equipment and fixtures 20% diminishing balance and straight-line over 3 years Computer equipment and licences 30% diminishing balance and straight-line over 5 years (f) Intangible assets Intangible assets are recorded at cost (see note 1) and amortized on a straight-line basis over their estimated useful lives on the following bases: Customer relationships straight-line over 5 years Technology straight-line over 5 years (g) Deferred charges Costs incurred to issue debt are deferred and amortized over the term of the obligation. (h) Impairment of long-lived assets Long-lived assets, including property, plant and equipment and intangible assets, subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured comparing the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the use of the asset and its eventual disposal. If the carrying amount of the asset exceeds its estimated future cash flows, an impairment charge is recognized at the amount by which the carrying amount of the asset exceeds the fair value of the asset. (i) Foreign currency translation Monetary assets and liabilities denominated in foreign currencies are translated at exchange rates in effect at the balance sheet dates. Non-monetary assets and liabilities are translated at historical rates. Translation gains and losses are reflected in the statement of operations. Revenue and expenses are translated at average exchange rates prevailing during the period. Subsidiaries that are financially or operationally dependent on the parent Company are accounted for under the temporal method of foreign currency translation. Under this method, monetary assets and liabilities are translated at exchange rates in effect at the balance sheet dates. Non-monetary assets and liabilities are translated at historical rates. Revenues and expenses are translated at the average rates for the period. Translation gains and losses of such subsidiaries’ accounts are reflected in the statement of operations. (j) Revenue Revenue is recognized when persuasive evidence of an agreement exists, delivery has occurred or the service has been performed, the fee is fixed and determinable and collection of the receivable is reasonably assured. The principal revenue recognition guidance used by SR Telecom is the US Securities and Exchange Commission’s Staff Accounting Bulletins No. 101 and 104, Revenue Recognition in Financial Statements (SAB 101 and SAB 104) andthe Emerging Issues Committee (EIC) issued abstracts on revenue recognition: EIC 141, Revenue Recognition, and EIC 142, Revenue Arrangements with Multiple Deliverables. More specifically, revenue for hardware sold on a stand-alone basis is recognized upon delivery, when all significant contractual obligations have been satisfied and collection is reasonably assured. For contracts involving multiple elements, the Company determines if the elements within the arrangement can be separated amongst its different elements, using guidance under Canadian and US generally accepted accounting principles. That is, (i) the product or service represents a separate earnings process; (ii) objective, reliable and verifiable evidence of fair value exists; and (iii) the undelivered elements are not essential to the functionality of the delivered elements. Under this guideline, the Company recognizes revenue for each element based on relative fair values. Telecommunications service revenue is recognized as the services are rendered. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 11 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The Company’s products and services are generally sold pursuant to contracts or purchase orders. Revenue is recognized in the same manner as when the products and services are sold separately. Hardware revenue is recognized upon delivery, and service revenue is recognized as the services are performed. In order to determine if there is a loss on services in a contract, estimates of the costs to complete these services are updated on a monthly basis and are based on actual costs to date. These costs are analyzed against the expected remaining service revenue. If the remaining costs exceed the remaining revenue, a loss is immediately recognized in the financial statements. The Company is, pursuant to certain arrangements, subject to late delivery penalties on equipment sales. Penalties are recorded as a reduction of revenue, when the revenue is recognized. The Company’s customary trade terms include, from time to time, holdbacks on contracts (retainages on contracts) that are due for periods extending beyond one year and are included in long-term accounts receivable (see note 5). Performance of the Company’s obligations under contracts is independent of the repayment terms. Revenue associated with holdbacks is recorded in the same manner as described above. The Company ensures collection of its revenue through the use of insurance companies, letters of credit and the analysis of the credit worthiness of its customers. The Company’s products are not generally sold through resellers and distributors. Accruals for warranty costs, sales returns and other allowances at the time of shipment are based on contract terms and experience from prior claims. (k) Research and development The Company incurs costs relating to the research and development of new products. Research costs are expensed as incurred. Development costs are expensed as incurred unless specific criteria for deferral, in accordance with Canadian GAAP, are met. The development costs are not considered deferrable at this time. Government grants and recognized investment tax credits are netted against such costs. (l) Derivative financial instruments Derivative financial instruments are utilized by the Company in the management of its foreign currency risk. The Company does not enter into financial instruments for trading or speculative purposes. The Company enters into offsetting forward exchange contracts when it is deemed appropriate. The Company does not use hedge accounting for these transactions. The derivatives are recorded at fair value on the balance sheet with changes in fair value recorded in the statement of operations under gain (loss) on foreign exchange. Changes in the fair values of the forward contracts partially offset the corresponding translation gains and losses on the related foreign currency denominated monetary assets and liabilities. No such contracts exist as at December 31, 2006. (m) Earnings per share The Company presents both basic and diluted earnings per share on the face of the statement of operations regardless of the materiality of the difference between them, and uses the treasury stock method to compute the dilutive effect of options, warrants and conversion features of other instruments. (n) Employee benefit plan SR Telecom maintains a defined contribution retirement program covering the majority of its employees. A compensation expense is recognized for the Company’s portion of the contributions made under the plan. This plan was suspended effective January 1, 2006. (o) Advertising costs Advertising costs are expensed as incurred. Amounts expensed were nominal for each of the periods presented. (p) Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and disclosure of contingent liabilities in these financial statements. Actual results could differ from those estimates. Balances and transactions that are subject to a high degree of estimation are: fair value determination of assets and liabilities; revenue recognition for long-term contracts; allowance for doubtful accounts receivable; inventory obsolescence; product warranty; amortization; asset valuations; impairment assessments; income taxes; restructuring costs; stock-based compensation; convertible debt; and other provisions and contingencies. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 12 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) (q) New accounting recommendations New accounting recommendations Financial instruments The CICA issued Section 3855 of the CICA Handbook, Financial Instruments – Recognition and Measurement, which describes the standards for recognizing and measuring financial assets, financial liabilities and non-financial derivatives. This section requires that (i) all financial assets be measured at fair value, with some exceptions such as loans, receivables and investments that are classified as held to maturity, (ii) other financial liabilities be measured at amortized cost or classified as held for trading purposes, and (iii) all derivative financial instruments be measured at fair value, even when they are part of a hedging relationship. The CICA also reissued Section 3860 (as Section 3861) of the CICA Handbook, Financial Instruments – Disclosure and Presentation, which establishes standards for presentation of financial instruments and non-financial derivatives, and identifies the information that should be disclosed about them. These revisions come into effect for years beginning on or after October 1, 2006. The Company will adopt these new sections effective January 1, 2007. As a result of adopting Section 3855, the Company’s deferred financing costs on the credit facility and convertible term loan, currently presented in other assets on the consolidated balance sheet, will be reclassified against long-term debt as of January 1, 2007. In addition, completion fees on the credit facility and convertible term loan, currently presented in accounts payable and accrued liabilities on the balance sheet, will also be reclassified to long-term debt as of January 1, 2007. As a result of the application of Section 3855, approximately $0.3 million will be recorded in opening deficit as at January 1, 2007 to reflect the difference between the straight-line and the effective interest methods of amortization. Furthermore, as a result of adopting Section 3855, the Company’s long-term accounts receivable will be discounted to their amortized cost January 1, 2007. Approximately $0.6 million will be recorded in opening deficit as at January 1, 2007 to reflect the difference between the amortized cost and the carrying value of the long-term accounts receivable. In accordance with the transitional provisions, prior periods will not be restated as a result of adopting this new accounting standard. Hedges The CICA issued Section 3865 of the CICA Handbook, Hedges. The section is effective for years beginning on or after October 1, 2006. It describes when and how hedge accounting may be applied. Hedging is an activity used by a company to change an exposure to one or more risks by creating an offset between changes in the fair value of a hedged item and a hedging item, changes in the cash flows attributable to a hedged item and a hedging item, or changes resulting from a risk exposure relating to a hedged item and a hedging item. Hedge accounting changes the normal basis for recording gains, losses, revenues and expenses associated with a hedged item or a hedging item in a company’s statement of operations. It ensures that all offsetting gains, losses, revenues and expenses are recorded in the same period. The adoption of Section 3865 as of January 1, 2007 will not have a material impact on the Company’s consolidated financial statements. Comprehensive income The CICA issued Section 1530 of the CICA Handbook, Comprehensive Income. The section is effective for years beginning on or after October 1, 2006. It describes how to report and disclose comprehensive income and its components. Comprehensive income is the change in a company’s net assets that results from transactions, events and circumstances from sources other than just the company’s shareholders. It includes items that would be excluded from net earnings, such as changes in the currency translation adjustment relating to self-sustaining foreign operations, the unrealized gains or losses on available-for-sale investments and the unrealized gains and losses on derivatives in cash flow hedging relationships. The CICA also made changes to Section 3250 of the CICA Handbook, Surplus, and reissued it as Section 3251, Equity. The section is also effective for years beginning on or after October 1, 2006. The changes in how to report and disclose equity and changes in equity are consistent with new requirements of Section 1530, Comprehensive Income. Adopting these sections on January 1, 2007 will require the Company to start reporting, to the extent that they are relevant, the following items in the consolidated financial statements: Ø Comprehensive income and its components Ø Accumulated other comprehensive income and its components SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 13 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 4. Accounts receivable, net December 31, 2006 December 31, 2005 December 1, 2005 $ $ $ Trade 25,407 33,525 40,969 Trade, unbilled 856 882 550 Other (i) 7,153 7,029 6,948 Allowance for doubtful accounts (i) (6,476 ) (8,425 ) (8,153 ) 26,940 33,011 40,314 (i)Includes an account receivable from Teleco de Haiti as follows: December 31, 2006 December 31, 2005 December 1, 2005 $ US$ $ US$ $ US$ Account receivable 5,452 4,679 5,455 4,679 5,461 4,679 Allowance for doubtful accounts (3,121 ) (2,679 ) (3,706 ) (3,179 ) (3,710 ) (3,179 ) 2,331 2,000 1,749 1,500 1,751 1,500 In December 2001, SR Telecom filed a statement of claim in New York for US$4.9 million against MCI International and Telecommunications d'Haiti, S.A.M. (Teleco de Haiti). The claim was filed pursuant to a clause mandating three-party arbitration before the International Court of Arbitration in respect of funds that ceased flowing to SR Telecom under a Tripartite Agreement between Teleco de Haiti, MCI International and SR Telecom. The agreement provided for the financing of a contract between SR Telecom and Teleco de Haiti pursuant to which SR Telecom was to supply and install certain telecommunications equipment to Teleco de Haiti for approximately US$12.9 million. In the eleven-month period ended November 30, 2005, following various proceedings and actions during 2002 to 2005, the Company determined that the most likely outcome would not result in the full recovery of the receivable and accordingly recorded a provision for doubtful accounts in the amount of $3.7 million (US$3.2 million). In the fourth quarter of 2005, SR Telecom came to a settlement with MCI and Teleco de Haiti. The settlement was signed by SR Telecom and MCI, but was not signed by Teleco de Haiti. Teleco de Haiti did not agree to execute the settlement agreement despite the fact that it agreed to the terms of the settlement in December 2005. As a result, the case was returned to litigation and its outcome remained uncertain. Management believed that the most likely outcome would not result in the recovery of the receivable and accordingly, in the third quarter of 2006, increased its provision for doubtful account for the entire balance outstanding of $5.5 million. In March 2007, SR Telecom reached a settlement with MCI and Teleco de Haiti in the amount of $2.3 million(US$2.0 million). SR Telecom received the settlement amount in late March 2007. As such, the provision for doubtful accounts as at December 31, 2006 was adjusted to reflect the settled amount. 5. Long-term accounts receivable, net The long-term accounts receivable of $2.4 million as at December 31, 2006 (nil as at December 31, 2005 and December 1, 2005), is comprised of holdbacks (retainages) on contracts that are due in 2009 and 2010. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 14 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 6. Inventory December 31, 2006 December 31, 2005 December 1, 2005 $ $ $ Raw materials 17,572 25,983 25,321 Work-in-process 529 1,574 2,315 Finished goods 4,914 3,428 6,296 Reserve for obsolescence (10,989 ) (122 ) - 12,026 30,863 33,932 During the year, charges to adjust inventory cost to its net realizable value were incurred (see note 22). 7. Property, plant and equipment December 31, 2006 December 31, 2005 December 1, 2005 Cost Accumulated depreciation/ amortization Net book value Cost Accumulated depreciation/ amortization Net book value Cost Accumulated depreciation/ amortization Net book value $ Land 2,234 - 2,234 2,234 - 2,234 2,234 - 2,234 Telecommunications network equipment 31,581 2,835 28,746 36,063 212 35,851 35,585 - 35,585 Building, improvements and fixtures 5,166 712 4,454 5,608 51 5,557 5,603 - 5,603 Machinery and equipment 7,475 1,623 5,852 11,511 178 11,333 12,363 - 12,363 Computer equipment and licences 3,451 999 2,452 2,936 69 2,867 3,173 - 3,173 49,907 6,169 43,738 58,352 510 57,842 58,958 - 58,958 During the year, charges to adjust inventory cost to its net realizable value were incurred (see note 22). Property, plant and equipment includes $0.3 million of machinery assets held under capital leases as at December 31, 2006 ($0.2 million as at December 31, 2005 and December 1, 2005), and $0.1 million of accumulated depreciation as at December 31, 2006 ($0.01 million as at December 31, 2005 and nil as at December 1, 2005). Computer equipment and licences include software licences of $1.6 million as at December 31, 2006 ($1.5 million as at December 31, 2005 and$1.4 million as at December 1, 2005), and accumulated depreciation of $0.5 million as at December 31, 2006 ($0.03 million as at December 31, 2005 and nil as at December 1, 2005). Depreciation expense taken in the year ended December 31, 2006 amounted to $6.3 million ($0.5 million in the one month ended December 31, 2005, $8.5 million in the eleven months ended November 30, 2005 and $10.3 million in the year ended December 31, 2004). SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 15 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 8. Restricted cash and short term investments December 31, 2006 December 31, 2005 December 1, 2005 $ $ $ Guaranteed Investment Certificates pledged in support of letters of guarantee issued by Canadianand foreign chartered banks, bearing interest at rates ranging from 3.0% to 3.15% (ranging from 1.65% to 1.95% in 2005), maturing through November 2007 173 439 439 Restricted cash held by the Corporation's financial institution as part of the first ranking moveable hypothec over the Corporation's cash and credit balances held at the financial institution 7,546 - - Cash sweep accounts in trust in Chile to meet interest and principal obligations 119 293 3 7,838 732 442 9. Intangible assets, net December 31, 2006 December 31, 2005 December 1, 2005 Cost Accumulated depreciation/ amortization Net book value Cost Accumulated depreciation/ amortization Net book value Cost Accumulated depreciation/ amortization Net book value $ Customer relationships 3,160 1,185 1,975 9,653 161 9,492 9,653 - 9,653 Technology 32,961 7,142 25,819 32,961 549 32,412 32,961 - 32,961 36,121 8,327 27,794 42,614 710 41,904 42,614 - 42,614 An impairment charge of $5.4 million ($6.5 million, net of $1.1 million of accumulated amortization) for customer relationships was recorded in the third quarter of 2006 (see note 22). This charge resulted from management’s continued restructuring activities, including the realignment of its business on performing products. As a result, customer relationships directly related to products that the Company is either discontinuing or phasing out over time were written down to their estimated fair value determined as the present value of related estimated future cash flows. Amortization expense taken in the year ended December 31, 2006 amounted to $8.7 million ($0.7 million in the one month ended December 31, 2005, $0.8 million in the eleven months ended November 30, 2005 and $0.9 million in the year ended December 31, 2004). 10. Other assets, net December 31, 2006 December 31, 2005 December 1, 2005 Cost Accumulated depreciation/ amortization Net book value Cost Accumulated depreciation/ amortization Net book value Cost Accumulated depreciation/ amortization Net book value $ Deferred charges 3,384 622 2,762 2,493 213 2,280 2,467 - 2,467 As at December 31, 2006, other assets are comprised of professional fees of $3.4 million ($2.5 million as at December 31, 2005 and December 1, 2005) primarily relating to the establishment of the credit facility in 2005 and the amount allocated to the debt component of the convertible term loan obtained in 2006. The Company is amortizing these costs over the terms of the credit facility and the convertible term loan. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 16 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 11. Accounts payable and accrued liabilities December 31, 2006 December 31, 2005 December 1, 2005 $ $ $ Trade accounts 20,887 20,475 18,684 Commissions 4,572 5,291 5,929 Accrued payroll and related expenses 3,681 3,186 4,107 Income taxes 749 344 355 Restructuring provision (note 22) 380 928 1,158 Accrued interest 526 471 188 Other 5,140 4,783 4,492 35,935 35,478 34,913 In February 2006, the Company reached settlements with certain trade suppliers on outstanding accounts payable.These trade suppliers were also former contract manufacturers for certain of the Company’s products. As a result of these transactions, a gain on settlement was recorded in cost of sales in the amount of $0.8 million (US$0.7 million) as of November 30, 2005. 12. Long-term debt December 31, 2006 December 31, 2005 December 1, 2005 $ $ $ Notes payable issued by CTR, under a term loan facility (i) 18,336 18,159 18,180 Notes payable issued by CTR, under a term loan facility (i) 14,780 16,288 16,307 Obligations under capital leases, bearing interest at rates ranging from 8.8% to 12.0%, repayable at various dates to April 2009 206 343 398 Senior unsecured debentures issued by the Corporation, due October 15, 2011, bearing interest at 8.15% payable semi-annually, redeemable at the option of the Company at a price equal to the greater of i) 100% of the principal amount and ii) the Canadian yield price (as defined in the trust indenture), together in each case with accrued interest, if any, to the date fixed for redemption (ii) 270 270 270 33,592 35,060 35,155 Current portion 33,211 34,581 34,667 381 479 488 (i) On February 1, 2007, the Company announced the closing of the sale of CTR. As a result of the sale, the Company was fully released from all of its obligations with respect to CTR, including liabilities in respect of loans to CTR and capital lease obligations of CTR, and thus, the Company will not be required to make any payments for such liabilities. Pursuant to the terms of an Amendment Agreement dated May 19, 2005, the CTR lenders agreed to restructure the repayment schedule of their loans and to postpone the maturity of the loans until May 17, 2008. As at December 31, 2006, a principal amount of $32.6 million or US$28.0 million ($34.3 million or US$29.5 million as at December 31, 2005 and December 1, 2005) was outstanding. The interest rate was at LIBOR plus 4.5%, and an additional 1% per year, payable in kind at maturity, which, at December 31, 2006, is included in long-term debt in the amount of $0.5 million ($0.1 million as at December 31, 2005 and December 1, 2005). SR Telecom continued to guarantee the performance of the obligations of CTR to the CTR lenders up to an amount of US$12.0 million. This guarantee was secured against the assets of SR Telecom, ranked pari passu with the Convertible Debentures and was subordinate to the security for the credit facility. These notes were secured by a pledge of all the assets of CTR and a pledge of the shares of the intermediate holding companies. The Company had agreed to support CTR, including the completion of the network and the maintenance of the Company’s initial equity investment in CTR. SR Telecom had agreed to provide CTR with the appropriate funds and resources required to complete the construction of the network as originally planned at the time of the signing of the loan agreements in 1999. Equally, SR Telecom could repatriate its equity funds from Chile to Canada over and above the amount of the initial equity and SR Telecom’s loans to CTR were subordinated to the notes payable. Guarantees were provided by the Company that, in certain circumstances, were limited to an amount of US$12.0 million. As at December 31, 2006, the lenders had full recourse against SR Telecom for the complete amount of the loans. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 17 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) These notes were subject to a number of performance, financial performance and financial position covenants, which were in default at December 31, 2006. In accordance with GAAP, these notes were classified as current liabilities. The covenants under the notes fell into two main categories: (1) the financial covenants required the achievement of specific objectives for the current ratio, debt service coverage ratio, debt to equity ratio, minimum earnings before income taxes, depreciation and amortization, minimum recurring revenues and receivables turnover; (2) the performance covenants focused on timely completion of the network and timely achievement of financial independence for the project. While the foregoing is not an exhaustive list of covenants, it includes the majority of non-reporting covenant requirements. (ii) All but $0.3 million face value of the senior unsecured debentures were exchanged for the Convertible Debentures in August 2005 (see note 14). 13. Credit facility On May 19, 2005, SR Telecom entered into a US dollar denominated Credit Agreement providing for a credit facility of up to US$39.6 million with a syndicate of lenders, comprised of certain previous holders of the 8.15% debentures and subsequent shareholders of the Company, and BNY Trust Company of Canada as administrative and collateral agent. The credit facility was revolving until October 1, 2006, followed by a non-revolving term that extends to October 2, 2011. The credit facility is secured by a first priority lien on all of the existing and after-acquired assets of the Company. The credit facility of US$39.6 million was fully drawn as at December 31, 2006, December 31, 2005 and December 1, 2005 in the amount of $46.2 million, $46.3 million and $46.2 million, respectively. The interest on the credit facility is comprised of a cash portion, which is the greater of 6.5% and the three-month US Dollar LIBOR rate plus 3.85%, and additional interest payable in kind, which is the greater of 7.5% and the three-month US Dollar LIBOR rate plus 4.85%.The additional interest is accrued and included in the Credit Facility as at December 31, 2006, December 31, 2005 and December 1, 2005, in the amounts of $6.8 million, $1.7 million and $1.3 million, respectively. As of February 2007, the Company entered into an agreement with the syndicate of lenders whereby the cash portion of the interest would be payable in kind until December 2007. In addition, the financial terms of the credit facility include the following: a 2% commitment fee based on the facility as it becomes available and a payout fee of either, at the option of the lenders, 5% of the US$39.6 million maximum loan or 2% of distributable value, as defined in the Credit Agreement (which approximates the market capitalization of the Company), at maturity, payable by issuing debt or equity. All 2% commitment fees were paid upon initial draw down of the credit facility amounts. The 5% payout fee is included in accrued liabilities as at December 31, 2006 in the amount of $0.6 million (US$0.5 million) and as at December 31, 2005 and December 1, 2005 in the amount of $0.2 million (US$0.2 million). 14. Convertible redeemable secured debentures On July 21, 2005 the Company issued a private offering memorandum to its debenture holders to exchange all of the 8.15% senior unsecured debentures and accrued interest into 10% convertible redeemable secured debentures (“Convertible Debentures”), due October 15, 2011. On August 24, 2005, all but $0.3 million face value of the 8.15% debentures were exchanged for $75.5 million face value of Convertible Debentures. Interest on the Convertible Debentures is payable in cash or in kind by the issuance of additional convertible debentures, at the option of the Company. The Convertible Debentures are secured by a charge over substantially all of the assets of the Company, ranking behind the security interest granted to the lenders under the Credit Facility and pari passu with the CTR notes, and are subject to the terms of an Inter-Creditor agreement entered into between the credit facility lenders, under the terms of the Credit Facility, the Convertible Debenture holders and the CTR lenders, which set out certain rights and obligations between them. The Convertible Debentures are convertible into common shares at a rate of 4,606 common shares per $1,000 in principal amount of Convertible Debentures, representing a conversion price at closing of approximately $0.217 per common share. In accordance with their terms, on November 30, 2005, $10.0 million in principal amount of the Convertible Debentures plus accrued interest thereon payable in kind were converted into 47,322,829 common shares at the conversion price of approximately $0.217 per common share. Immediately after the conversion, the holders of the Convertible Debentures held approximately 72.9% of the then outstanding common shares. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 18 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) On February 2, 2006, the Company converted approximately $61.8 million of Convertible Debentures, including accrued interest payable in kind thereon, into 280,881,314 common shares. In addition, on February 27, 2006, the Company converted approximately $4.5 million of Convertible Debentures, including accrued interest payable in kind thereon, into 20,391,019 common shares. Other conversions of Convertible Debentures and accrued interest payable in kind thereon took place throughout the first quarter of 2006. In aggregate, these conversions resulted in the reclassification of $39.7 million from the debt component and $26.6 million from the equity component to capital stock. During the three months ended June 30, 2006, the Company converted $0.4 million of Convertible Debentures, including accrued interest payable in kind thereon, into 1,763,286 common shares, which resulted in the reclassification of $0.2 million from the debt component and $0.2 million from the equity component to capital stock. In accordance with Canadian GAAP, the Convertible Debentures were accounted for on the basis of their substance and are presented in their component parts of debt and equity.The debt component was measured at the issue date as the present value of the cash payments of interest and principal due under the terms of the Convertible Debentures discounted at an interest rate of 21%, which approximated the estimated interest rate of a similar non-convertible financial instrument with comparable terms and risk. The difference between the value as determined and the face value of the Convertible Debentures was allocated to equity. The debt component is accreted to its face value through a charge to earnings over its term. As at December 31, 2006, the debt component was $1.8 million ($40.6 million as at December 31, 2005 and $40.0 million as at December 1, 2005), including $0.1 million of accreted interest ($0.7 million as at December 31, 2005 and $0.6 million as at December 1, 2005) and interest payable in kind in the amount of $0.3 million ($2.3 million as at December 31, 2005 and $1.8 million as at December 1, 2005), and the equity component was $1.0 million ($27.8 million as at December 31, 2005 and $27.9 million as at December 1, 2005). 15. Convertible term loan On December 16, 2006, the Company obtained a $20.0 million convertible term loan from a syndicate of lenders comprised of shareholders of the Company. The convertible term loan bears cash interest at a rate equal to the greater of 6.5% or the three-month US dollar LIBOR rate plus 3.85% and additional interest that may be paid in cash or in kind, at the option of the Company, at a rate equal to the greater of 7.5% or the three-month US dollar LIBOR rate plus 4.85%. As of February 2007, the Company entered into an agreement with the syndicate of lenders whereby the cash portion of the interest would be payable in kind until December 2007. The convertible term loan has a five-year term and is secured by the assets of the Company, subordinated only to the existing credit facility. The holders of the convertible term loan have the right to convert, at any time, the convertible term loan, all “in kind” interest and other accrued but unpaid interest thereon, into common shares of the Company at the conversion rate of $0.17 per common share. The financial terms of the convertible term loan include an up-front, 2% commitment fee and a payout fee of 5% of the convertible term loan due at maturity. As at December 31, 2006, the commitment fee of $0.4 million has been paid and $0.02 million has been accrued for the payout fee. In accordance with Canadian GAAP, the convertible term loan is accounted for on the basis of its substance and is presented in its component parts of debt and equity.The debt component was measured, prior to adjustment, at the issue date as the present value of the cash payments of interest and principal due under the terms of the convertible term loan using a discount rate of 22%, which approximates the estimated interest rate of a similar non-convertible financial instrument with comparable terms and risk. The equity component was measured, prior to adjustment, at the issue date using the Black-Scholes option pricing model using the following assumptions: dividend yield of 0.0%; volatility of 100.0%; risk-free interest rate of 3.9%; and expected life of 5 years. Both components, individually valued as described above, were adjusted, on a prorated basis, to arrive at each component of the convertible term loan. The debt component is accreted to its face value through a charge to earnings over its term. As at December 31, 2006, the debt component is $10.5 million, including $0.04 million of accreted interest and interest payable in kind in the amount of $0.1 million, and the equity component is $9.6 million. Issue costs amounting to $1.4 million have been allocated between the debt and equity components of the convertible term loan: $0.7 million was allocated to the debt component and has been included in deferred costs; and $0.7 million was allocated to the equity component and has been included in deficit. 16. Lease liability With the acquisition of Netro Corporation in 2003, the Company assumed SR Telecom USA Inc.’s San Jose, California operating lease. As this location was not in use by SR Telecom USA Inc., at the time of acquisition in 2003, a lease liability of $8.6 million was recorded as the fair value of future lease payments, less expected sub-leasing revenue. The Company had been unable to sub-lease the premises, nor did it expect to be able to sublease the premises in the near term. As such, in the fourth quarter of 2004, the Company revised its estimate of expected sub-lease revenue, resulting in a $1.6 million charge in the statement of operations and a corresponding increase in the lease liability. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 19 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) In 2005, the landlord of the lease filed a lawsuit against SR Telecom USA Inc., seeking payment for rent and damages. On January 13, 2006, the Company reached a US$3.6 million settlement with the landlord for the full discharge of the lease liability, resulting in a gain of $2.7 million being recorded in the eleven months ended November 30, 2005. As atDecember 1, 2005 and December 31, 2005, the Company’s lease liability was $4.2 million (US$3.6 million) reflecting the settlement payable. This settlement was paid in the first quarter of 2006. As at December 31, 2006, the Company’s lease liability was nil. 17. Capital stock and warrants Authorized An unlimited number of common shares An unlimited number of preferred shares issuable in series Issued and outstanding Capital stock common shares $ Opening balance as at January 1, 2004 10,467,283 180,866 February 18, 2004 Public offering (a) 5,714,287 31,029 Private placement (a) 571,500 3,104 February 24, 2004, over-allotment option related to public offering (a) 857,142 4,654 Termination of Employee Stock Purchase Plan - cancellation of common shares (b) (80 ) - Closing balance as at December 31, 2004 17,610,132 219,653 November 30, 2005 mandatory conversion of Convertible Debentures (c) 47,322,829 10,274 Closing balance as at December 1, 2005 64,932,961 229,927 Conversions of debentures during the fourth quarter of 2005 (c) 734,000 159 Closing balance as at December 31, 2005 65,666,961 230,086 February 2, 2006 Private placement (d) 333,333,333 50,000 Conversion of debentures (d) 280,881,314 61,806 February 27, 2006 Private placement (d) 28,498,302 4,275 Conversion of debentures (d) 20,391,019 4,485 Conversion of debentures during the first quarter of 2006 89,269 21 Conversions of debentures during the second quarter of 2006 1,763,286 393 July 24, 2006 issuance of shares (e) 2,769,576 1,108 Closing balance as at December 31, 2006 733,393,060 352,174 (a) On February 18, 2004, the Company completed a public offering and a private placement of Units. Each Unit issued was comprised of one common share and one-half of one common share purchase warrant. Each whole warrant entitled the holder to acquire one common share at a price of $9 per common share until the end of February 2006. On February 24, 2004, the over-allotment option related to the public offering was exercised. The total net proceeds to the Company amounted to $46.8 million after deducting share issue costs of $3.2 million. The gross proceeds of $50.0 million were allocated between common shares and warrants based on their then fair market values. Accordingly, $38.8 million was allocated to common shares and $11.2 million to the warrants. The fair value of the warrants was determined using the Black-Scholes option pricing model, assuming a weighted average risk-free interest rate of 4.3%, a dividend yield of 0%, expected volatility of 72.5% and expected life of the warrants of two years. (b) The Company effectively terminated its Employee Stock Purchase Plan as of January 1, 2004 and cancelled 80 common shares in 2004. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 20 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) (c) On November 30, 2005, pursuant to the terms of the Convertible Debentures, $10.0 million in principal amount of the Convertible Debentures and $0.3 million of accrued interest payable in kind thereon were converted into common shares. Other conversions of Convertible Debentures took place in 2005. (d) On February 2, 2006, the Company completed a private placement and converted Convertible Debentures, including accrued interest payable in kind thereon, into common shares. On February 27, 2006, the Company completed a similar private placement and converted Convertible Debentures, including interest payable in kind thereon, into common shares. Share issue costs amounted to $1.0 million. (e) On July 24, 2006, the Company issued common shares to its former Interim President and Chief Executive Officer as per the terms of an agreement. Compensation expense of $1.1 million, as well as $0.7 million for all applicable taxes, was included in selling, general and administrative expenses in 2006. Warrants December 31, 2006 December 31, 2005 December 1, 2005 Number of warrants Number of warrants Number of warrants Warrants issued in July 2003 Exercise price of $10 per common share, expiring on July 18, 2008 and August 27, 2008 352,941 352,941 352,941 Warrants issued in February 2004 Exercise price of $9 per common share, expired on February 20, 2006 - 3,571,465 3,571,465 Issued and outstanding warrants 352,941 3,924,406 3,924,406 Upon the adoption of fresh start accounting on December 1, 2005, the value of the warrants was determined to be nil as at the revaluation date (see note 1). This value was determined using the Black Scholes option pricing model. Stock-Based Compensation Plan The following table summarizes the activity in the Employee Stock Option Plan: Pre-fresh start (note 1) Year ended December 31, 2006 One month ended December 31, 2005 Eleven months ended November 30, 2005 Year ended December 31, 2004 Number of options Weighted average exercise price Number of options Weighted average exercise price Number of options Weighted average exercise price Number of options Weighted average exercise price $ Outstanding, beginning of period 232,480 30.17 285,430 27.23 406,580 25.03 306,310 32.96 Granted 27,435,835 0.32 - 149,000 7.47 Forfeited/expired (2,867,600) 0.91 (52,950) 14.32 (121,150) 19.85 (48,730) 21.17 Outstanding, end of period 24,800,715 0.54 232,480 30.17 285,430 27.23 406,580 25.03 Options exerciseable, end of period 170,180 30.55 201,730 32.94 249,580 29.45 168,940 40.61 SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 21 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The following table summarizes information about the Company's outstanding and exercisable stock options as at December 31, 2006: Range of exercise prices Options outstanding Weighted average remaining contractual life Weighted average exercise prices Options exercisable Weighted average exercise prices $ $ $ 0.18 to 0.24 1,609,400 6.9 years 0.21 - - 0.32 to 0.41 23,008,735 6.4 years 0.33 - - 6.64 to 8.80 78,000 7.1 years 7.62 66,900 7.64 16.40 to 22.90 35,250 4.7 years 18.11 33,950 18.06 45.30 to 57.80 53,830 3.1 years 51.07 53,830 51.07 83.30 to 89.70 15,500 2.5 years 85.57 15,500 85.57 24,800,715 6.4 years 0.54 170,180 30.55 Stock options under the Employee Stock Option Plan (old ESOP) may be granted to officers and other key employees of the Company to purchase common shares of the Company at an exercise price equal to the weighted-average trading price of all common shares for the five days preceding the grant date. The options are exercisable during a period not to exceed ten years. The right to exercise options generally vests over a period of four to five years. In March 2006, the Board of Directors approved a new employee and director stock option plan (new ESOP). The plan was approved by the shareholders of the Company at the Annual General Meeting of Shareholders held on June 8, 2006. Options are granted to directors and employees at the discretion of the Board of Directors. Allstock options granted to employees under this plan vest over four years and expire seven years from the grant date. All stock options granted to directors under this plan vest over one year and expire seven years from the grant date. The exercise price of stock options granted under this plan shall be determined by the Board of Directors, but shall not be lower than the greater of the following: (a) the volume weighted average trading price of the common shares on the TSX for the five trading days immediately preceding the date of grant of the option; and (b) the average closing price of the shares on the TSX for the fifteen trading days immediately preceding the date of the grant of the option. The number of shares reserved for issuance under both plans cannot exceed 10% of issued and outstanding securities of the Company at any time. As at December 31, 2006, 73.3 million shares were reserved for issuance.The Company intends to issue new shares upon any share option exercise. Effective January 1, 2004, the Company adopted the recommendations of the Canadian Institute of Chartered Accountants relating to stock-based compensation and other stock-based payments. The Company determined compensation cost of stock options using the fair value method and applied this change retroactively without restatement of prior periods (see note 3). The following amounts are recognized as compensation expense in the statement of operations for awards granted since January 1, 2002: $ For the year ended December 31, 2004 247 For the eleven months ended November 30, 2005 728 For the one month ended December 31, 2005 - For the year ended December 31, 2006 1,911 The fair value of direct awards of stock is determined based on the quoted market price of the Company’s stock, and the fair value of stock options is determined using the Black-Scholes option pricing model, using the following weighted average assumptions. The estimated fair value of options is amortized to expense over the option-vesting period. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 22 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) One month Eleven months Year ended ended ended Year ended December 31, December 31, November 30, December 31, 2006 2005 2005 2004 Options granted 27,435,835 - - 149,000 Weighted average exercise price $0.32 - - $7.47 Dividend yield 0.0 % - - 0.0 % Volatility 100.0 % - - 72.5 % Risk-free interest rate 4.22 % - - 4.10 % Expected life 5 years - - 5 years Fair value per option granted $0.29 - - $6.33 Loss per share The Company has outstanding options, warrants, Convertible Debentures and a convertible term loan that could potentially dilute the earnings per outstanding share in the future, but these were excluded from the calculation of diluted net loss per share for the periods presented, as they would have been anti-dilutive. As at December 31, 2006, the amount of common shares that could be issued: (1) from the exercise of all outstanding options is 24,800,715; (2) from the exercise of all outstanding warrants is 352,941; (3) from the conversion of the outstanding Convertible Debentures plus accrued interest payable in kind is 12,343,189; and (4) from the conversion of the outstanding convertible term loan plus accrued interest payable in kind is 118,181,182. 18. Research and development expenses, net Investment tax credits netted against research and development expenses amounted to approximately $0.9 million for the year ended December 31, 2006 ($0.1 million, $1.0 million and $2.1 million, respectively, for the one month endedDecember 31, 2005, the eleven months ended November 30, 2005 and the year ended December 31, 2004). The Canadian federal government offers a tax incentive to companies performing research and development (“R&D”) activities in Canada. This tax incentive is calculated based on pre-determined formulas and rates, which consider eligible R&D expenditures, and can be used to reduce federal income taxes otherwise payable in Canada. Such credits, if not used in the year earned, can be carried forward for a period of twenty years. The Quebec provincial government offers a similar incentive, except that it is receivable in cash instead of a credit used to reduce taxes otherwise payable. The cash credit is awarded regardless of whether or not there are Quebec provincial taxes payable. The provincial credit is recorded as income taxes receivable until the payment is received. The federal credit was recognized on the balance sheet as investment tax credits to be used in future periods. As of July 1, 2003, the Company ceased the recognition of further federal investment tax credits. In December 2006, the Company determined that there was insufficient evidence of reasonable assurance that investment tax credits in the amount of $4.6 million (nil in the one month ended December 31, 2005, $8.5 million in the eleven months ended November 30, 2005 and $4.2 million in the year ended December 31, 2004) would be realized within their remaining lives. Accordingly, a reduction of this amount was recorded resulting in a corresponding charge to the statement of operations. 19. Gain on sale of long-term investment During the third quarter of 2004, the Company sold a long-term investment acquired as part of the acquisition of Netro Corporation in 2003 for cash proceeds of $3.4 million (US$2.7 million). This long-term investment had been recorded at an estimated fair value of nil at the time of the Netro acquisition. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 23 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 20. Finance charges, net Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 $ $ Financing charges 882 582 5,035 - Interest on long-term debt 3,698 283 6,571 8,474 Interest on credit facility 9,336 684 2,475 - Interest on convertible redeemable secured debentures 1,082 737 2,586 - Interest on convertible term loan 214 - - - Other interest, net (352 ) 30 402 (391 ) 14,860 2,316 17,069 8,083 Non-cash financing expenses of $6.7 million, comprised of accreted interest on the convertible debentures and convertible term loan as well as interest paid in kind on the credit facility, convertible debentures, convertible term loan and CTR’s long-term debt, are included in financing expenses for 2006 ($0.8 million in the one month ended December 31, 2005 and$11.2 million in the eleven months ended November 30, 2005). Commitment fees of $0.4 million on the credit facility and the convertible term loan are included in financing charges for 2006 ($0.2 million in the one month ended December 31, 2005 and $0.2 million in the eleven months ended November 30, 2005). 21. Income taxes Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 $ Income tax recovery at statutory rates 37,041 1,593 23,921 17,273 Decrease relating to non-deductible items (2,781 ) (536 ) (1,131 ) (830 ) Reversal of temporary differences relating to subsidiaries - - - (994 ) Benefit of losses not previously recognized 85 83 914 - Decrease due to non-recognition of losses carried forward (31,651 ) (1,093 ) (20,222 ) (11,833 ) Write-off of future tax assets (1,478 ) - (2,647 ) (24,997 ) Other (1,952 ) (70 ) (726 ) 277 Income tax (expense) recovery (736 ) (23 ) 109 (21,104 ) The Company is currently appealing a tax assessment in the Kingdom of Saudi Arabia. The Company has accrued$0.9 million in relation to this matter for taxes and penalties. The appeal committee has not yet issued a decision on this matter. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 24 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Future income taxes consist of the following temporary differences: As at As at As at December 31, 2006 December 31, 2005 December 1, 2005 $ $ $ Investment tax credits - (1,571 ) (1,571 ) Excess of tax value over book value of property, plant and equipment and intangible assets 11,513 11,585 11,482 Holdbacks (853 ) (173 ) (173 ) Unclaimed research and development expenses 28,629 30,921 30,708 Losses carried forward 89,406 55,144 53,725 Other 2,524 3,012 2,966 Valuation allowance (131,219 ) (98,918 ) (97,137 ) - - - The timing difference arising from investment tax credits is due to the recognition of these tax credits for accounting purposes versus the non-recognition for tax purposes, resulting in future income taxes since in the year that investment tax credits are used, they are subject to income taxes. Certain research and development expenditures incurred in Canada, in the amount of approximately $74.0 million, can be carried forward indefinitely to reduce future taxable income. The timing difference arising from unclaimed research and development expenditures is the amount that has yet to be claimed for tax purposes and can be carried forward indefinitely to reduce future taxable income. During the fourth quarter of 2004, as a result of continued losses and the significant uncertainties surrounding the future prospects of the Company, management determined that a valuation allowance on all the future income tax assets was appropriate. The expiry dates of the Company’s losses carried forward for tax purposes by principal jurisdiction are in the approximate amounts as follows: Amount Expiry date $ Canada 177,000 2010 - 2026 Chile 58,000 Indefinite United States 53,000 2023 - 2024 Due to ownership changes for US income tax purposes in September 2003, the Company’s use of its net operating losses and tax credits, which were incurred prior to and including the date of ownership change, is subject to an annual limitation. The Company also has unrecorded investment tax credits that can be used to reduce future income taxes payable, expiring at various dates and in different tax jurisdictions as follows: Amount Expiry date $ Canada 24,000 2010 - 2026 United States 7,000 2018 SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 25 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The components of income tax (expense) recovery are as follows: Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 $ Current expense (recovery) (736 ) (23 ) 109 (829 ) Future expense - - - (20,275 ) (736 ) (23 ) 109 (21,104 ) 22. Restructuring, asset impairment and other charges 2006 Restructuring, asset impairment and other charges For the year ended December 31, 2006, restructuring charges of $31.5 million were incurred. The Wireless Telecommunications Product segment includes acharge of $13.9 million to adjust inventory to its realizable value, an impairment charge for intangible assets of $5.4 million and an impairment charge for property, plant and equipment of $2.3 million, which took place in the third quarter of 2006. The charges result from management’s continued restructuring activities, which include the realignment of the business on performing products. As a result, inventory, property, plant and equipment and intangible assets directly related to products that the Company is either discontinuing or phasing out over time were written down. Inventory was written down to management’s best estimate of net realizable value. The intangible assets, comprised of customer relationships, were written down to their estimated fair value determined based on the present value of the related estimated future cash flows. The property, plant and equipment was written down to its estimated fair value based on the estimated sale price for such assets. In the third quarter of 2006, an impairment charge of $7.2 million on property, plant and equipment was recorded in the Telecommunications Service Provider segment. In light of performance below par and non-binding purchase offers received, the Company tested CTR’s net assets for recoverability. Total estimated future cash flows on an undiscounted basis were less than the carrying value of the net assets. The impairment loss of $7.2 million was measured as the difference between the fair value, based on discounted estimated future cash flows, and the carrying value of the net assets. During the first six months of 2006, restructuring charges included $1.2 million of severance and termination benefits in relation to the Company’s ongoing efforts to reduce its cost structure. A revision to these estimates was made in the fourth quarter of 2006 based on new information related to the terminations, resulting in additional charges of $0.1 million. These costs primarily related to the Company’s decision to outsource its manufacturing operations and to a reduction of employees in its France subsidiary. In total, 74 employees were terminated, including 67 operations employees, 4 administration employees and 3 sales and marketing employees. Pursuant to the Company’s decision to outsource manufacturing operations of non-WiMAX products, the Company agreed to sell, during the second quarter of 2006, certain manufacturing assets with a carrying amount of $1.7 million to the contract manufacturer for $0.4 million. This sale, which was concluded on May 5, 2006, resulted in an impairment charge of $1.3 million recorded during the first quarter of 2006. During the second quarter of 2006, $0.1 million was accrued as a result of a reduction in expected sub-lease revenue related to a Montreal facility that was vacated. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 26 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The following table summarizes the 2006 restructuring charges: Severance and termination Asset impairment and other costs Total $ $ $ Liability as at December 31, 2005 908 20 928 Additions 1,255 30,260 31,515 Amounts paid/written-down (1,783 ) (30,280 ) (32,063 ) Liability as at December 31, 2006 380 - 380 2005 Restructuring, asset impairment and other charges For the eleven months ended November 30, 2005, restructuring charges of $17.2 million were incurred. These charges were comprised of $3.0 million related to severance and termination benefits for the termination of employees originally laid-off in January 2005 in the Canadian location, and salary continuance for a period ranging from eighteen to twenty-four months relating to the termination of employment contracts for certain executives. These charges were taken by the Company to continue to reduce its cost structure in line with current and projected revenue levels. In total, 95 employees were terminated including 41 research and development employees, 16 project management employees, 9 sales and marketing employees, 19 operations employees and 10 administration employees. During the second quarter of 2005, as part of its restructuring efforts, the Company undertook a review of certain aspects of its operations and its intended future direction. Accordingly, the Company decided that it would manufacture discontinue certain product lines, no longer support prior versions of certain products and change its approach to repairs. As a result, inventory comprised mostly of raw materials and repair stock, totalling $19.9 million offset by an inventory provision of $3.3 million, was written off or written down to its estimated net realizable value. The inventory affected was located primarily in Canada and France. The inventory write-down related to France, in the amount of $2.8 million, is included in discontinued operations (see note 23). During 2005, the Company determined that certain satellite-related assets to be deployed had deteriorated.Accordingly, a charge of $0.3 million was recorded to write-down such assets to their fair market value.In addition, $0.1 million was accrued for lease charges related to a Montréal (Québec) manufacturing facility that was vacated in November 2005. The following table summarizes the 2005 restructuring charges: Severance and termination Asset impairment and other costs Total $ $ $ Liability as at December 31, 2004 280 664 944 Additions 3,038 14,162 17,200 Amounts paid/written-down (2,255 ) (14,731 ) (16,986 ) Liability as at December 1, 2005 1,063 95 1,158 Amounts paid/written-down (155 ) (75 ) (230 ) Liability as at December 31, 2005 908 20 928 2004 Restructuring, asset impairment and other charges During the second and third quarter of 2004, restructuring charges of $7.7 million were incurred. These charges were undertaken by the Company to reduce its cost structure in line with current and projected revenue levels. These costs were comprised primarily of severance and termination benefits, write-off of specific inventory and other assets and accrued lease charges and operating costs related to the U.S. facilities in Washington, as well as losses on the sale of redundant assets.In total, 45 employees were terminated including 28 research and development employees,1 project management employee, 6 sales and marketing employees, 4 operations employees and 6 administration employees. Management decided that it would no longer pursue the development and sale of the Stride 2400 product line.As a result, the Company recorded the write-off of certain inventory of $1.1 million and deferred charges of $0.3 million in the second quarter of 2004. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 28 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The following table summarizes the 2004 restructuring charges: Severance and termination Asset impairment and other costs Total $ $ $ Liability as at December 31, 2003 944 - 944 Additions 3,436 4,265 7,701 Amounts paid/written-down (4,100 ) (3,601 ) (7,701 ) Liability as at December 31, 2004 280 664 944 23. Discontinued operations Effective December 1, 2005, the Company sold substantially all of the assets and operations of its subsidiary in France, as well as its Australian subsidiary to a subsidiary of Duons Systèmes of Paris, France (Purchaser). With this transaction, the Company effectively disposed of its Swing product line operations. The sale price, as per the agreement, was to be established between one euro and €4 million, based on the performance of the sold businesses for the year ended November 30, 2006. The Company agreed to indemnify the Purchaser should the sold businesses realize a loss in the year ended November 30, 2006, up to a maximum of €0.8 million. As of the third quarter of 2006, management estimated, with the available information, that the sold businesses would generate a loss in excess of€0.8 million and as such, recorded a provision of $1.1 million (€0.8 million ) in the third quarter of 2006. However, following negotiations, an agreement was reached with the Purchaser resulting in no amounts payable. As such, the provision established in the third quarter of 2006 was reversed in the fourth quarter. As a result of the sale transaction, the Company recorded the following charges in the one month ended December 31, 2005 as part of discontinued operations: a write-down of $0.4 million of the remaining fixed assets of its France subsidiary that were deemed to have no future use as well as a write-off of $0.6 million for remaining Swing-related inventory not taken by the Purchaser that was estimated to be unrecoverable. Following the disposal of substantially all of the assets and operations of the France subsidiary, the Company has redirected the remaining operations of the subsidiary to act as a sales office in France for the Company’s other products. The Company entered into negotiations with the landlord of the subsidiary’s premises to terminate the lease in order to find premises more suited to its needs. An agreement was reached in March 2006. The Company accrued, as part of discontinued operations, the settlement of the lease termination as at December 31, 2005 in the amount of $1.5 million(€1.1 million) in the one month ended December 31, 2005. The Company vacated the premises in April 2006. The results of operations and the cash flows of the Swing product line operations have been presented in the consolidated financial statements as discontinued operations. Prior to their sale, Swing product line operations were presented as part of the Wireless Telecommunications Products segment. The results of discontinued operations are as follows: Pre-fresh start (note 1) One Eleven Year ended month ended months ended Year ended December 31, December 31, November 30, December 31, 2006 2005 2005 2004 $ Revenue of discontinued operations - 254 13,918 24,862 Loss on disposal of discontinued operations - (1,761 ) - - Pretax earnings (loss) of discontinued operations 788 (4,221 ) (4,583 ) (7,741 ) Earnings (loss) from discontinued operations 788 (4,221 ) (4,758 ) (9,192 ) In conjunction with the sale of its Swing-related operations in December 2005, the Company signed an agreement that provides for royalty payments based on revenue earned on certain specific contracts transferred to the Purchaser. During the year ended December 31, 2006, the Company earned royalties of $0.8 million. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 29 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The cash flows from discontinued operations are summarized as follows: Pre-fresh start (note 1) One Eleven Year ended month ended months ended Year ended December 31, December 31, November 30, December 31, 2006 2005 2005 2004 $ Cash flows (used in) provided by operating activities - (2,115 ) 7,791 841 Cash flows provided by (used in) investing activities - 762 (8 ) (125 ) (Decrease) increase in cash and cash equivalents from discontinued operations - (1,353 ) 7,783 716 The net assets of discontinued operations are summarized as follows: As at As at As at December 31, December 31, December 1, 2006 2005 2005 $ $ $ Accounts receivable, net - 5,809 5,235 Inventory - - 1,019 Other - 250 880 Current assets - 6,059 7,134 Property, plant and equipment, net - 53 1,385 Accounts payable and accrued liabilities - (8,365 ) (7,621 ) Customer advances - (75 ) (362 ) Current liabilities - (8,440 ) (7,983 ) Net (liabilities) assets of discontinued operations - (2,328 ) 536 24. Commitments and contingencies (a)Leases The Company leases land, buildings and equipment under non-cancellable operating leases. Future minimum lease payments for the forthcoming years are as follows, per business segment: Wireless Telecommunications Products Telecommunications Service Provider Consolidated $ $ $ 2007 428 3,772 4,200 2008 168 3,473 3,641 2009 65 1,557 1,622 2010 33 132 165 2011 1 71 72 Thereafter 1 80 81 696 9,085 9,781 With the closing of the sale of CTR on February 1, 2007, the Company was fully released from all of its obligations. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 31 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) (b) Bonds SR Telecom has entered into bid and performance-related bonds associated with various customer contracts.Performance bonds generally have a term of twelve months while bid bonds generally have a much shorter term. The potential payments due under these bonds are related to SR Telecom’s performance under applicable customer contracts. The total amount of bid and performance-related bonds that were available and drawn down at December 31, 2006 is $2.9 million ($2.0 million as at December 31, 2005 and $2.2 million as at December 1, 2005). (c) Guarantees The Company has the following major types of guarantees: (i) As part of the normal sale of products, the Company has provided its customers with product warranties that generally extend for one year to two years for larger contracts.As at December 31, 2006, the warranty provision is $0.9 million ($0.5 million as at December 31, 2005 and $0.5 million as at December 1, 2005). The following summarizes the accrual of product warranties that is recorded as part of accounts payable and accrued liabilities in the accompanying consolidated balance sheets: Pre-fresh start (note 1) Year Ended Onemonth ended Eleven months ended December 31, 2006 December 31, 2005 November 30, 2005 $ $ $ Balance, beginning of period 543 470 815 Payments made during the period (875 ) (291 ) (1,471 ) Warranties accrued during the period 1,219 364 747 Less: Reduction in provision - - 379 Balance, end of period 887 543 470 (ii) The Company also indemnifies its customers against actions from third parties related to intellectual property claims arising from the use of the Company’s products.Claims under such indemnifications are rare and the associated fair value of the liability is not material. (iii) Pursuant to the acquisition of Netro, the Company has agreed to indemnify and hold harmless the directors and officers of Netro for a period of six years to 2009. (d) Litigation The Company included in its accounts payable and accrued liabilities or income taxes payable, as at December 31, 2006, as at December 31, 2005 and as at December 1, 2005, management’s best estimate of the outcome of several litigations, described as follows: Solectron Arbitration: On December 19, 2002, Solectron California Corporation filed for arbitration against Netro Corporation for disputes arising under its 1998 “Manufacturing Agreement”. Solectron claimed that in 2000, it purchased materials on the basis of Netro’s forecasts which were not supported by sales orders. The arbitration with Solectron resulted in the purchase ofUS$4,000,000 of inventory by SR Telecom, where US$2,000,000 was paid on August 27, 2004. The remainder was to be paid in three installments in 2005, without any interest accruing. As a result of the settlement with Solectron, the Corporation realized a gain of $4,583,000 (US$3,500,000) in the third quarter of 2004. The Corporation did not meet its February 2005 payment obligation, pursuant to the settlement agreement, resulting in Solectron serving a judicial citation of US$1,450,000 on March 11, 2005. The Corporation has subsequently come to an agreement with Solectron and has paid the then overdue amount of US$550,000 including interest and fees on June 15, 2005. The remaining balance of US$900,000 due on August 26, 2005, was paid on September 7, 2005. No further obligations existed at December 31, 2005. Future Communications Company (“FCC”) Litigation The dispute with FCC relates to the alleged improper drawdown by SR Telecom USA, Inc., a wholly-owned subsidiary, of a letter of credit, opened by FCC, with the Bank of Kuwait and the Middle East, and the alleged refusal by SR Telecom USA, Inc. to accept return of inventory provided to FCC. The Kuwait Appeal Court rejected the appeal, filed on March 2, 2005, and the Company appealed this decision to the highest of the Kuwait Courts on July 4, 2005. On January 7, 2007, the Kuwait Appeal Court handed down its decision which was in favor of FCC for an amount of US$1.0 million plus court fees. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 32 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Employee Related Litigation As a result of past restructuring efforts, certain employees were terminated and given notices and severances according to local labour laws. Some of these employees are claiming that they did not receive an appropriate amount of severance and/or notice period. The Company intends to vigorously defend itself against these claims with all available defences. Tax matters In the normal course of business, the Company’s tax returns are subject to examination by various domestic and foreign taxing authorities. Such examinations may result in future tax and interest assessments on the Company. The Company has received notice of assessments by foreign governments for sales taxes and corporate taxes, and by Canadian and provincial governments for research and development tax credits relating to prior years. The Company has reviewed these assessments and determined the likely amounts to be paid. Such amounts have been accrued in their respective classification on the statement of operations, including research and development expenses, income tax expense and selling, general and administrative expenses. General The Company is involved in various legal proceedings in the ordinary course of business. The Company is not currently involved in any additional litigation that, in management's opinion, would have a materially adverse effect on its business, cash flows, operating results or financial condition; however, there can be no assurance that any such proceeding will not escalate or otherwise become material to the Company's business in the future. (e) Registration Rights In connection with the issuance of the convertible redeemable secured debentures and convertible loan (collectively the “convertible debt”), the Company entered into a Registration Rights Agreement (the “Agreement”). Pursuant to the terms of the Agreement, the Company is required to cause the common shares issuable or issued pursuant to the terms of the convertible debt, to be registered under the United States Securities Act of 1933 upon request by the holders thereof. In the event that the Company does not comply with the request and other related conditions within the time limits provided in the Agreement, penalties will be payable by the Company at rates ranging from 0.5% to 2% of the common share amounts. 25. Statements of cash flows Non-cash working capital items Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 $ Decrease in accounts receivable 6,859 7,819 2,028 28,179 Decrease (increase) in income taxes receivable 1,620 (236 ) (1,337 ) 978 Decrease (increase) in inventory 4,920 2,044 571 (10,532 ) (Increase) decrease in prepaid expenses (1,887 ) 610 (1,883 ) 1,724 Decrease in investment tax credits 4,616 - 8,534 4,995 Decrease in accounts payable andaccrued liabilities (367 ) (103 ) (15,954 ) (8,875 ) Increase (decrease) in customer advances 1,979 (332 ) (230 ) (2,039 ) 17,740 9,802 (8,271 ) 14,430 SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 33 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 $ Cash and cash equivalents are comprised of the following: Cash in bank 19,250 9,479 4,796 4,549 Supplementary cash flow information Non-cash financing and investing activities: Exchange of 8.15% senior unsecured debentures - - (70,730 ) - Issuance of 10% redeemable secured Convertible Debentures - - 75,526 - Shares issued upon conversion of 10% redeemable secured Convertible Debentures 66,705 159 10,274 - Shares issued in connection with compensation expense 1,108 - - - 67,813 159 15,070 - Cash paid for: Interest 7,798 275 3,758 8,461 Income taxes 269 2 130 450 Discontinued operations: Cash flows from discontinued operations 788 - - - 26. Related party transactions Pre-fresh start (note 1) Year ended One month ended Eleven months ended Year ended December 31, 2006 December 31, 2005 November 30, 2005 December 31, 2004 $ $ Accounts payable - - - 19 Directors' fees payable - - - 90 Interest and financing fees payable 609 310 245 1,110 Purchases 254 - 37 199 Directors' fees 448 17 572 260 Interest on debt 10,654 1,402 8,793 5,732 Financing fees 882 582 5,035 - Most of the credit facility, debentures, Convertible Debentures and convertible term loan interest expense relate to amounts due to current shareholders and the debenture conversions took place with current shareholders. Furthermore, the Company has entered into transactions involving, primarily, professional services with members of its Board of Directors and their affiliated companies. During 2006, the Company entered into a consulting agreement with a former member of its board. The Company continues to pay director fees to its board members. 27. Derivative financial instruments At December 31, 2006, December 1, 2005 and December 31, 2005, the Company had no forward contracts. In March 2004, the Company sold its US$2.0 million forward contract at a rate of 1.4203, which resulted in a realized foreign exchange gain of $0.2 million, recorded in the statements of operations. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 34 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) 28. Employee benefit plan The Company maintained a defined contribution retirement program covering the majority of its employees. As of January 2006, the Company suspended the employer contributions to the Retirement Savings Plan with Group Retirement Services as part of its cost cutting initiatives. For the one month ended December 31, 2005, the eleven months ended November 30, 2005, and the year ended December 31, 2004, the Company contributed to the plan and recorded an expense of approximately $0.1 million, $0.8 million and $1.1 million, respectively. As of January 1, 2005, the Company terminated its employee savings plan covering its US employees (plan qualifying under Section 401(k) of the Internal Revenue Code (“the Code”)). The plan allowed employees to make pre-tax contributions in specified percentages up to the maximum dollar limitations prescribed by the Code. The Company had contributed to this plan in 2004 and accordingly, recorded $0.2 million (US$0.2 million) in 2004 in expenses in the statements of operations. 29. Business segments and concentrations As at December 31, 2006, SR Telecom operated in two business segments. The first is the designing, building and deployment of advanced, field-proven broadband fixed Wireless Access solutions, as well as providing full turnkey services to customers. These products are used by large telephone and Internet service providers to supply broadband data and carrier-class voice services to end-users in urban, suburban and remote areas around the globe.The second business segment, carried out by CTR in Chile, provides local telephone services to residential, commercial and institutional customers as well as a network of payphones in a large, predominantly rural area of Chile. On February 1, 2007, the Company sold CTR (see note 32). The accounting policies and methods applied to each of the segments is the same as those described for the consolidated group. Inter-segment eliminations for the balance sheet represent primarily the elimination of investments in subsidiaries and inter-segment amounts receivable. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 35 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Wireless Telecommunications Products Telecommunications Service Provider Inter-Segment Eliminations Consolidated 2006 2005 2006 2005 2006 2005 2006 2005 $ As at December 31: Balance Sheets Property, plant and equipment, net 14,356 21,292 29,382 36,550 - - 43,738 57,842 Intagible assets, net 27,794 41,904 - 27,794 41,904 Other assets, net 2,762 2,280 - 2,762 2,280 Total assets 200,860 229,915 98,832 108,541 (149,139) (150,905) 150,553 187,551 For the year ended December 31, 2006 and the one-month period ended December 31, 2005: Statements of operations External revenue 68,267 5,638 19,188 1,734 - - 87,455 7,372 Inter-segment revenue 440 24 - - (440) (24) - - Gross profit (loss) (1,084) 865 19,188 1,734 - - 18,104 2,599 Finance charges, net 11,184 2,014 3,676 302 - - 14,860 2,316 Amortization and depreciation of property, plant and equipment 3,636 292 2,686 218 - - 6,322 510 Amortization and depreciation of other assets 409 244 - 409 244 Amortization and depreciation of intangible assets 8,700 710 - 8,700 710 Restructuring, asset impairment and other charges 24,313 - 7,202 - - - 31,515 - Income tax expense 736 23 - 736 23 Loss from continuing operations 109,285 5,146 7,130 14 - - 116,415 5,160 Net loss 108,497 9,367 7,130 14 - - 115,627 9,381 Purchase of property, plant and equipment 1,571 251 2,760 506 - - 4,331 757 SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 36 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Wireless Telecommunications Products Telecommunications Service Provider Inter-Segment Eliminations Consolidated 2005 2005 2005 2005 $ As at December 1: Balance Sheets Property, plant and equipment, net 22,694 36,264 - 58,958 Intagible assets, net 42,614 - - 42,614 Other assets, net 2,467 - - 2,467 Total assets 238,324 108,179 (150,536) 195,967 For the eleven months ended November 30, 2005 and the year ended December 31, 2004: (pre-fresh start accounting, see note 1) Nov 2005 Dec 2004 Nov 2005 Dec 2004 Nov 2005 Dec 2004 Nov 2005 Dec 2004 $ Statements of operations External revenue 51,342 80,490 17,670 18,584 - - 69,012 99,074 Inter-segment revenue 937 782 - - (937) (782) - - Gross profit 8,703 24,596 17,670 18,584 - - 26,373 43,180 Finance charges, net 14,230 5,341 2,839 2,742 - - 17,069 8,083 Amortization and depreciation of property, plant and equipment 3,205 4,320 5,328 6,875 - (942) 8,533 10,253 Amortization and depreciation of other assets 1,191 477 - 598 - (49) 1,191 1,026 Amortization and depreciation of intangible assets 826 914 - 826 914 Restructuring, asset impairment and other charges 16,878 7,701 322 - - - 17,200 7,701 Gain on sale of long-term investments - 3,444 - 3,444 Gain on settlement of claim 2,670 4,583 - 2,670 4,583 Income tax recovery (expense) 109 (12,610) - (8,494) - - 109 (21,104) Loss from continuing operations 73,190 67,933 3,817 9,009 - - 77,007 76,942 Net loss 77,948 77,125 3,817 9,009 - - 81,765 86,134 Purchase of property, plant and equipment 1,127 2,827 2,223 2,253 (19) 1,012 3,331 6,092 SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 37 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Geographic Information The Company's basis for attributing revenue from external customers is based on the customer’s location. Telecommunication service revenue is generated entirely in Chile. Sales to customers located outside of Canada was approximately 98% of revenue or $86.0 million for the year ended December 31, 2006 (99% of revenue or $7.3 million for the one-month period ended December 31, 2005, 98% of revenue or $67.5 million for the eleven-month period ended November 30, 2005 and 92% or $91.0 million for the year ended December 31, 2004). The following sets forth external revenue from continuing operations by individual foreign countries where the revenue exceeds 10% of the total consolidated revenue from continuing operations for the period indicated: For the year ended December 31, 2006: Revenue % of revenue $ Canada 1,425 2% Argentina 10,847 12% Spain 12,812 15% Chile 19,220 22% Mexico 19,735 22% Others 23,416 27% Total 87,455 100% For the one-month period ended December 31, 2005: Revenue % of revenue $ Canada 56 1% Thailand 1,047 14% Chile 1,734 24% Mexico 1,771 24% Argentina 1,999 27% Others 765 10% Total 7,372 100% For the eleven-month period ended November 30, 2005, pre-fresh start accounting (note 1): Revenue % of revenue $ Canada 1,538 2% Mexico 10,262 15% Spain 10,953 16% Chile 17,670 26% Others 28,589 41% Total 69,012 100% For the year ended December 31, 2004, pre-fresh start accounting (note 1): Revenue % of revenue $ Canada 8,026 8% Thailand 10,576 11% Chile 18,622 19% Others 61,850 62% Total 99,074 100% SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 38 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The following sets forth external revenue from continuing operations by individual customer where the revenue exceeds 10% of the total consolidated revenue from continuing operations for the period indicated. All of these customers, except those listed as Others, are part of the Wireless Telecommunications Products business segment. For the year ended December 31, 2006: Revenue % of revenue $ Techtel LMDS Communicaciones 10,844 12% Siemens S.A. 12,812 15% Axtel S.A. de C.V. 16,632 19% Others 47,167 54% Total 87,455 100% For the one-month period ended December 31, 2005: Revenue % of revenue $ RTS (2003) Company Ltd. 964 13% Telefones de Mexico, S.A. de C.V. 1,385 19% Techtel LMDS Communicaciones 1,999 27% Others 3,024 41% Total 7,372 100% For the eleven-month period ended November 30, 2005, pre-fresh start accounting (note 1): Revenue % of revenue $ Telefones de Mexico, S.A. de C.V. 9,857 14% Siemens S.A. 10,953 16% Others 48,202 70% Total 69,012 100% For the year ended December 31, 2004, there were no individual customers exceeding 10% of total consolidated revenue from continuing operations. Intangible assets are located entirely in Canada. The following sets forth the property, plant and equipment of continuing operations by location. As at As at As at December 31, 2006 December 31, 2005 December 1, 2005 $ $ $ Canada 14,109 19,673 19,736 Chile 29,382 36,550 36,264 Other 247 1,619 2,958 43,738 57,842 58,958 30. Financial instruments The Company operates internationally, exposing it to significant market risks from changes in interest rates and foreign exchange rates. The Company may use derivative financial instruments to reduce these risks but does not hold or issue financial instruments for trading purposes. These financial instruments are subject to normal credit standards, financial controls, risk management and monitoring procedures. Interest rate risk The Company has exposure to interest rate risk for both fixed interest rate and floating interest rate instruments. Fluctuations in interest rates will have an effect on the valuation and collection or repayment of these instruments. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 39 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Currency risk The Company has currency exposure arising from significant operations and contracts in multiple jurisdictions. The Company has limited currency exposure to freely tradable and liquid currencies of first world countries. Where practical, the net exposure is reduced through operational hedging practices. Monetary assets and liabilities denominated in foreign currencies are as follows: As at As at As at December 31, 2006 December 31, 2005 December 1, 2005 $ $ $ Cash and restricted cash 9,035 10,044 3,883 Accounts receivable, net 25,387 25,665 33,436 Accounts payable 24,041 16,017 15,615 Long-term credit facility 52,941 47,862 47,551 Long-term debt 33,116 34,447 34,487 Credit risk The Company has credit risk exposure equal to the carrying amount of financial assets. Wherever practicable, the Company requires accounts receivable to be insured by an export credit agency and/or by confirmed irrevocable letters of credit. The amount due from four customers represents approximately 65% of the total trade receivable as at December 31, 2006 (as at December 31, 2005 - two customers represented 25%; as at December 1, 2005 - two customers represented 43%). Fair value As of December 1, 2005, all assets and liabilities were revalued pursuant to the comprehensive revaluation. Accordingly, management believes that all its financial instruments’ carrying values approximate their fair value as at December 31, 2005. As at December 31, 2006, the following methods and assumptions have been used to estimate the fair value of the financial instruments: Ø Current financial assets and liabilities and capital leases approximate their fair values due to their short-term nature. Ø The long-term accounts receivable are valued using estimated discounted future cash flows expected to be generated. Ø Debentures and notes payable are valued using year-end market prices for the instruments or similar freely traded instruments. The fair value and carrying amount of these financial instruments were as follows: SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 40 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) December 31, 2006 Carrying amount Fair value $ $ Long-term accounts receivable, net 2,365 1,782 8.15% Debentures 270 176 10% Convertible redeemable secured debentures (debt and equity components) 2,793 3,296 Long-term credit facility 52,941 52,941 Convertible term loan (debt and equity components) 20,132 20,132 Fair value information for the CTR notes payable has not been presented. As at February 1, 2007, the Company closed the sale of CTR. As a result of this sale, the CTR notes have been assumed by the Purchaser. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 41 31. Reconciliation of amounts reported in accordance with Canadian GAAP to United States GAAP and other supplementary United States GAAP disclosures These consolidated financial statements are prepared in accordance with Canadian GAAP, which differ in certain material respects from United States GAAP (US GAAP). While the information is not a comprehensive summary of all differences between Canadian and US GAAP, other differences are considered unlikely to have a significant impact on the consolidated net loss and shareholders’ equity of the Company. All material differences between Canadian and US GAAP and the effect on net loss, comprehensive loss and balance sheet amounts are presented in the following tables with an explanation of the adjustments. Reconciliation of consolidated net loss and comprehensive loss Year ended December 31, 2006 2005 2004 $ $ $ Net loss - Canadian GAAP (115,627 ) (91,146 ) (86,134 ) Adjustments Fresh start accounting and asset impairment 2006 (b) 6,009 1,225 - Asset impairment 2001 (c) 1,666 1,666 1,666 Convertible redeemable secured debentures (d) (63,370 ) (11,146 ) - Convertible term loan (e) 17 - - Bid costs, deferred charges and start-up costs (f) - 987 722 Derivative instruments (g) 329 (345 ) (380 ) Stock-based compensation (h) - 209 247 Tax effect of the above adjustments (*) - - (907 ) Net loss - US GAAP (170,976 ) (98,550 ) (84,786 ) Basic and diluted loss per share - US GAAP (0.25 ) (4.52 ) (5.09 ) The weighted average number of common shares outstanding for purposes of determining basic and diluted loss per share are the same as those used for Canadian GAAP purposes. (*)The Company ceased recognizing all benefits of tax loss carry forwards in 2004 and as such the reconciling items between Canadian and US GAAP are not tax effected after that date. Statement of comprehensive loss Comprehensive loss is the same as net loss and accordingly, a statement of comprehensive loss is not presented. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 42 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Reconciliation of reported amounts on consolidated balance sheets Reconciliation of material selected balance sheet accounts between Canadian and US GAAP are as follows: Canadian GAAP Adjustments (b) All other Adjustments US GAAP $ As at December 31, 2006 Accounts receivable, net (g) 26,940 - 626 27,566 Property, plant and equipment, net (c) 43,738 11,646 (15,728 ) 39,656 Intangible assets, net 27,794 (25,617 ) - 2,177 Other assets, net (e) 2,762 298 686 3,746 Accounts payable (g) (e) 35,935 - 537 36,472 Convertible term loan (e) 10,487 - 6,104 16,591 Convertible redeemable secured debentures (e) 1,785 - 893 2,678 Capital stock (d) (i) 352,174 - 68,411 420,585 Warrants (i) - 1,815 (764 ) 1,051 Equity component of convertible redeemable secured debentures (d) 1,008 - (1,008 ) - Equity component of convertible term loan (e) 9,645 - (9,645 ) - Contributed surplus/additional paid-in capital (d) (e) 1,911 21,867 (4,751 ) 19,027 Deficit, pre-fresh start accounting (227,142 ) 227,142 - - Deficit (c) (d) (e) (g) (i) (126,663 ) (253,844 ) (84,848 ) (465,355 ) Canadian GAAP Adjustments (b) All other Adjustments US GAAP $ As at December 31, 2005 Property, plant and equipment, net (c) 57,842 18,361 (17,394 ) 58,809 Intangible assets, net 41,904 (38,311 ) - 3,593 Other assets, net 2,280 637 - 2,917 Convertible redeemable secured debentures (d) 40,630 - (36,595 ) 4,035 Capital stock (d) (i) 230,086 - 7,273 237,359 Warrants (i) - 13,029 (764 ) 12,265 Equity component of convertible redeemable secured debentures (d) 27,785 - (27,785 ) - Contributed surplus/additional paid-in capital (d) - 1,247 64,124 65,371 Deficit, pre-fresh start accounting (227,142 ) 227,142 - - Deficit (c) (d) (g) (i) (9,381 ) (259,854 ) (25,144 ) (294,379 ) SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 43 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Additional disclosures required under US GAAP are as follows: (a) Consolidated statement of changes in shareholders’ equity in accordance with US GAAP: Common stock Warrants Additional paid-in capital Deficit Total Common stock Warrants $ Balance, December 31, 2003 10,467,283 180,074 352,941 1,656 - (111,043 ) 70,687 Secondary public offering and private placement 7,142,929 38,787 3,571,465 11,214 - - 50,001 Share issue costs - (2,090 ) - (605 ) - - (2,695 ) Cancellation of shares (80 ) - Net loss - (84,786 ) (84,786 ) Balance, December 31, 2004 17,610,132 216,771 3,924,406 12,265 - (195,829 ) 33,207 Value of beneficial conversion feature recognized on Convertible Debentures - 75,526 - 75,526 Shares issued upon mandatory conversion of Convertible Debentures and related accrued interest 47,322,829 20,274 - - (10,000 ) - 10,274 Shares issued on subsequent conversion of Convertible Debentures 734,000 314 - - (155 ) - 159 Net loss - (98,550 ) (98,550 ) Balance, December 31, 2005 65,666,961 237,359 3,924,406 12,265 65,371 (294,379 ) 20,616 Value of beneficial conversion feature recognized on convertible term loan - 3,529 - 3,529 Expiry of warrants - - (3,571,465 ) (11,214 ) 11,214 - - Private placement 361,831,635 54,275 - 54,275 Issuance of shares to former CEO 2,769,576 1,108 - 1,108 Shares issued upon conversion of convertible debentures 303,124,888 128,808 - - (62,998 ) - 65,810 Share issue costs - (965 ) - (965 ) Stock-based compensation - 1,911 - 1,911 Net loss - (170,976 ) (170,976 ) Balance, December 31, 2006 733,393,060 420,585 352,941 1,051 19,027 (465,355 ) (24,692 ) (b) Fresh start accounting and asset impairment 2006 In accordance with Canadian GAAP, effective November 30, 2005, the Company adopted fresh start accounting (see Note 1). The Company reclassified the deficit that arose prior to the conversion to a separate account within shareholder’s equity and re-valued its assets and liabilities to their estimated fair values. The revaluation adjustments were accounted for as a capital transaction and are recorded within the pre-fresh start accounting deficit. Under US GAAP, the transaction did not qualify as a capital reorganization and accordingly, fresh start accounting was not adopted.The adjustments reflect the reversal of fresh start accounting adjustments recorded under Canadian GAAP and the related effect on current period depreciation, amortization and cost of revenue in the amounts of $2,6 million, $7.9 million and $ 0.1 million, respectively. In addition, under Canadian GAAP, the asset impairments recorded in 2006 was based on the excess of the fresh start accounting carrying value of property, plant and equipment and intangible assets over their estimated fair value.Under US GAAP, the impairment charges were determined as the excess of the historical carrying value of such assets, excluding any fresh start accounting, over their estimated fair value.Fair value was determined as the present value of estimated future net cash flows.The asset impairment under US GAAP in excess of that recorded under Canadian GAAP is $7.0 million. The balance sheet adjustments are net of related depreciation, amortization and impairment charge adjustments. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 44 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) Estimated future amortization expense, for the intangible assets of $2.2 million under US GAAP, will be $0.6 million per year from 2007 to 2009 and $0.4 million for 2010. (c) Asset impairment 2001 Under Canadian GAAP, an asset impairment charge recorded in 2001 was based on the difference between the carrying value of certain assets and the undiscounted future net cash flows. Under US GAAP, the impairment charge was calculated as the amount by which the carrying value of the assets exceeded their fair value. Fair value was determined as the present value of estimated future net cash flows. The resulting adjustment is net of the impact of depreciation. (d) Convertible redeemable secured debentures Under Canadian GAAP, the convertible redeemable secured debentures are accounted for as described in note 14.Under US GAAP, the issuance of Convertible Debentures in 2005 resulted in the recognition of a beneficial conversion feature measured at the date of issuance. The total value of the feature on August 18, 2005 was $75.5 million and $65.5 million was recognized on that date when the Convertible Debentures were issued and credited to additional paid-in capital. This amount is accreted over the life of the Convertible Debentures using the effective yield method.As at December 31, 2006 and December 31, 2005, $65.4 million and $1.7 million, respectively, were accreted to the Convertible Debenture liability. The remaining $10.0 million of Convertible Debentures were subject to a mandatory conversion clause, the date of which was contingent on a number of factors, and were initially credited to a liability. The beneficial conversion feature of this portion, being $10.0 million, was only recognized when the contingency was resolved, on November 30, 2005, and on that date it was reclassified from the liability account to additional paid-in capital. On the same date, pursuant to the mandatory conversion feature, an expense of $10.0 million was recognized and recorded as the convertible debenture liability, since the accretion of these debentures was accelerated by the conversion. Upon conversion,$10.0 million of Convertible Debentures, and $10.0 million of additional paid-in capital, were credited to share capital. The terms and conditions of the Convertible Debentures were examined to determine if any of these terms and conditions created embedded derivatives. These features did not result in the recognition of any such embedded derivatives. During the year ended December 31, 2006, $63.0 million of the Convertible Debentures were converted, of which$2.2 million had already been accreted and an additional $60.8 million was recognized as accretion expense and credited to the debenture liability. In addition, $63.0 million of Convertible Debentures and $63.0 million of additional-paid in capital were credited to share capital. As at December 31, 2006 and December 31, 2005, interest accrued on these debentures, payable through the issuance of additional debentures not yet issued, amounted to $0.3 million and $2.3 million, respectively. (e) Convertible term loan Under Canadian GAAP, the convertible term loan is accounted for as described in note 15.Under US GAAP, the issuance of the convertible term loan in 2006, resulted in the recognition of a beneficial conversion feature measured at the date of issuance. The total value of this feature on December 16, 2006 was $3.5 million. This amount will be accreted over the life of the convertible term loan using the effective yield method. As atDecember 31, 2006, $29 thousand was accreted to the convertible term loan. The terms and conditions of the convertible term loan were examined to determine if any features of these terms and conditions created embedded derivatives. These features did not result in the recognition of any such embedded derivatives. (f) Bid costs, deferred charges and start-up costs Under Canadian GAAP, bid costs, deferred charges and start-up costs that satisfy specified criteria for recoverability are deferred and amortized. Under US GAAP, such costs are expensed as incurred. The resulting adjustments are net of the amounts amortized under Canadian GAAP. For the year ended December 31, 2006, there were no such costs. (g) Derivative instruments Under US GAAP, all derivative instruments, including those embedded in contracts, are recorded on the balance sheet at fair value with gains or losses recognized in earnings. The estimated fair value of foreign exchange embedded derivative net assets is $0.08 million at December31, 2006 and net liabilities of $0.3 million at December31, 2005. SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 45 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) (h) Stock-based compensation Under Canadian GAAP, the Company accounts for stock-based compensation to employees and directors as described in note17.Under US GAAP, the intrinsic value method was used to account for stock-based compensation of employees to December 31, 2005. Compensation expense recognized under Canadian GAAP, using the fair value method, for the 2004 and 2005 periods would not be recognized under US GAAP. All stock options issued had an exercise price equal to or greater than the market value of the underlying shares at the date of grant; therefore, there is no expense under the intrinsic value method for US GAAP purposes for the one month ended December 31, 2005, eleven months ended November 30, 2005 and year ended December 31, 2004. In December 2004, the Financial Accounting Standards Board (FASB) published Statement of Financial Accounting Standard (SFAS) No. 123R, Share-Based Payments.SFAS No. 123 amends SFAS 123, Stock-Based Compensation issued in 1995 and supercedes Accounting Principals Board opinion (APB) No. 25 issued in 1972. Beginning on January 1, 2006, the Company applied SFAS No. 123R using the modified version of the prospective application for the stock options granted. Under that transition method, compensation expense is generally recognized over the period during which an employee is required to provide service in exchange for the award (usually the vesting period). Compensation cost is recognized beginning on the required effective date for the portion of outstanding awards for which the requisite service has not yet been rendered, based on the grant-date fair value of those awards calculated under SFAS No. 123 for either recognition or pro forma disclosures. Stock-based compensation expense recognized for the year ended December 31, 2006 was $1.9 million. As of January 1, 2006, the total remaining unrecognized compensation cost related to non-vested stock options was nominal.The financial statements of prior periods do not reflect any restated amounts resulting from the adoption of FAS 123R. Supplementary disclosures follow: Year ended December 31, 2006 Number of options Weighted- average grant date fair value Nonvested stock options at the beginning of the year 30,750 $7.23 Nonvested stock options at the end of the year 24,630,535 $0.29 Stock options granted 27,435,835 $0.29 Stock options vested 10,150 $8.07 Stock options forfeited 2,867,600 $0.91 As of December 31, 2006, the total stock option compensation expense to be recognized in the statement of operations for the next five years is $2.3 million, $1.1 million, $0.5 million, $0.1 million and , $nil, respectively. The 170,180 stock options exercisable at December 31, 2006 have an intrinsic value of nil. Had costs for the stock-based compensation plans been determined based on the fair value at the grant dates for awards consistent with SFAS 123, the Company’s pro forma net loss and loss per share for the years ended December 31, 2005 and 2004 would have been as follows: December 31, 2005 2004 $ $ Net loss - US GAAP - as reported (98,550) (84,786) Fair value of stock-based compensation (754) (980) Net loss - pro forma (99,304) (85,766) Basic and diluted loss per share - US GAAP - as reported (4.52) (5.09) Basic and diluted loss per share - US GAAP - pro forma (4.56) (5.15) SR Telecom Inc. 8150 Trans-Canada Hwy. Montréal QC H4S 1M5 T (514) 335.1210 F (514) 334.7783 46 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts are in thousands of Canadian dollars except where otherwise stated) The fair value of each option is estimated at the date of grant using the Black-Scholes option pricing model, using the following weighted average assumptions: Years ended December 31, 2005 2004 Dividend yield n/a 0.0% Expected volatility n/a 72.5% Weighted average risk-free interest rate n/a 4.1% Expected life n/a 5 years The weighted average fair value per option granted for all options outstanding as of December 31, 2005 and 2004 is $11.17 and $11.81, respectively. (i) Share issue costs, restructuring costs and gross profit relating to CTR Under Canadian GAAP, share issue costs may be charged to retained earnings. Under US GAAP, share issue costs must be deducted from the proceeds of issue. In 2006, share issue costs deducted from retained earnings amounted to $965 thousand ($3.6 million in 2005). For US reporting purposes, inventory write-downs in the nature described in note 22 would be included as a component of cost of revenue and not included in restructuring charges. Under Canadian reporting, telecommunications operating expenses have not been included in the determination of gross profit. Under US reporting, all operating costs related to CTR would be included in the determination of gross profit. The resulting gross (loss) profit (including the impact of other items described in this note that affect gross profit) under US GAAP for the years ended 2006, 2005 and 2004 was ($9.9) million, $1.3 million and $29.3 million, respectively. (j) Net unrealized holding gains (losses) Under SFAS 115, Accounting for Certain Investments in Debt and Equity Securities, the Company’s investments in securities would be classified as available-for-sale securities and are carried at fair value. Unrealized holding gains and losses on available-for-sale securities are excluded from earnings under US GAAP and reported as a net amount in accumulated other comprehensive income (loss), which is a separate component of shareholders’ equity on the balance sheet, until realized. Upon realization, comprehensive income (loss) would be adjusted to reflect the reclassification of the gains or losses into income (loss). As at December 31, 2006 and December 31, 2005, the Company was not holding any investments. (k) Research and development Under Canadian GAAP, investment tax credits on research and development are deducted from research and development expense. Under US GAAP, Canadian federal investment tax credits are included in the provision for income taxes. The Company ceased recognizing benefits of federal investment tax credits carry forwards in 2003 and as such no reconciling item between Canadian and US GAAP is required for the 2004, 2005 and 2006 periods. (l) Recent pronouncements In June2005, the FASB ratified EITF Issue 05-5,
